Exhibit 10.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 21, 2019

BY AND AMONG

MID-AMERICA APARTMENTS, L.P.,

AS BORROWER,

THE LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

WELLS FARGO SECURITIES, LLC,

KEYBANC CAPITAL MARKETS INC.,

AND

JPMORGAN CHASE BANK, N.A.,

AS JOINT LEAD ARRANGERS

KEYBANK NATIONAL ASSOCIATION,

AND

JPMORGAN CHASE BANK, N.A.,

AS CO-SYNDICATION AGENTS,

AND

PNC BANK, NATIONAL ASSOCIATION AND

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION

     1    

§1.1

  Definitions      1    

§1.2

  Rules of Interpretation      31  

§2.

 

THE CREDIT FACILITY

     32    

§2.1

  Revolving Credit Loans      32    

§2.2

  Facility Fee      33    

§2.3

  Reduction and Termination of the Commitments      33    

§2.4

  Swing Loan Commitment      34    

§2.5

  Interest on Loans      37    

§2.6

  Requests for Revolving Credit Loans      37    

§2.7

  Funds for Loans      38    

§2.8

  Use of Proceeds      38    

§2.9

  Letters of Credit      38    

§2.10

  Increase in Total Commitment      43    

§2.11

  Extension of Maturity Date      45    

§2.12

  Defaulting Lenders      45    

§2.13

  Pro Rata Share      49  

§3.

 

REPAYMENT OF THE LOANS

     49    

§3.1

  Stated Maturity      49    

§3.2

  Mandatory Prepayments      50    

§3.3

  Optional Prepayments      50    

§3.4

  Partial Prepayments      50    

§3.5

  Effect of Prepayments      50  

§4.

 

CERTAIN GENERAL PROVISIONS

     50    

§4.1

  Conversion Options      50    

§4.2

  Fees      51    

§4.3

  Agent’s Fee      51    

§4.4

  Funds for Payments      51    

§4.5

  Computations      53    

§4.6

  Suspension of LIBOR Rate Loans      53    

§4.7

  Illegality      54    

§4.8

  Additional Interest      54    

§4.9

  Additional Costs, Etc.      55    

§4.10

  Capital Adequacy      56    

§4.11

  Breakage Costs      56    

§4.12

  Default Interest      56    

§4.13

  Certificate      57    

§4.14

  Limitation on Interest      57    

§4.15

  Certain Provisions Relating to Increased Costs      57    

§4.16

  Taxes      58  



--------------------------------------------------------------------------------

§5.

 

UNSECURED OBLIGATIONS; GUARANTY

     62    

§5.1

  Unsecured Obligations      62    

§5.2

  Guarantors      62    

§5.3

  Release of a Guarantor      63  

§6.

 

REPRESENTATIONS AND WARRANTIES

     63    

§6.1

  Corporate Authority, Etc.      63    

§6.2

  Governmental Approvals      64    

§6.3

  Title to Properties      64    

§6.4

  Financial Statements      64    

§6.5

  No Material Changes      65    

§6.6

  Franchises, Patents, Copyrights, Etc.      65    

§6.7

  Litigation      65    

§6.8

  No Material Adverse Contracts, Etc.      65    

§6.9

  Compliance with Other Instruments, Laws, Etc.      65    

§6.10

  Tax Status      66    

§6.11

  No Event of Default      66    

§6.12

  Investment Company Act      66    

§6.13

  Partners and the REIT      66    

§6.14

  Employee Benefit Plans      66    

§6.15

  Disclosure      67    

§6.16

  Regulations T, U and X      67    

§6.17

  Environmental Compliance      67    

§6.18

  Subsidiaries; Organizational Structure      67    

§6.19

  Property      68    

§6.20

  Other Debt      68    

§6.21

  Solvency      68    

§6.22

  No Bankruptcy Filing      68    

§6.23

  No Fraudulent Intent      68    

§6.24

  [Reserved]      69    

§6.25

  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions      69    

§6.26

  Unencumbered Properties      69    

§6.27

  EEA Financial Information      69  

§7.

 

AFFIRMATIVE COVENANTS

     69    

§7.1

  Punctual Payment      69    

§7.2

  Maintenance of Office      70    

§7.3

  Records and Accounts      70    

§7.4

  Financial Statements, Certificates and Information      70    

§7.5

  Notices      73    

§7.6

  Existence; Maintenance of Properties      74    

§7.7

  Insurance      74    

§7.8

  Taxes; Liens      74    

§7.9

  Inspection of Properties and Books      75    

§7.10

  Compliance with Laws, Contracts, Licenses, and Permits      75    

§7.11

  Further Assurances      75  

 

2



--------------------------------------------------------------------------------

 

§7.12

  Limiting Agreements      75    

§7.13

  Business Operations      76    

§7.14

  Distributions of Income to Borrower      76    

§7.15

  Plan Assets      77    

§7.16

  Unencumbered Properties      77    

§7.17

  Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions      78    

§7.18

  REIT Covenants      78    

§7.19

  Use of Proceeds      79  

§8.

 

NEGATIVE COVENANTS

     79    

§8.1

  Restrictions on Indebtedness      79    

§8.2

  Restrictions on Liens, Etc.      80    

§8.3

  Merger, Consolidation      81    

§8.4

  Distributions      82    

§8.5

  Asset Sales      82    

§8.6

  Restriction on Prepayment of Indebtedness      82    

§8.7

  Derivatives Contracts      83    

§8.8

  Transactions with Affiliates      83  

§9.

 

FINANCIAL COVENANTS

     83    

§9.1

  Unencumbered Leverage Ratio      83    

§9.2

  Total Leverage Ratio      83    

§9.3

  Total Secured Leverage Ratio      83    

§9.4

  Adjusted Consolidated EBITDA to Consolidated Fixed Charges      83  

§10.

 

CLOSING CONDITIONS

     84    

§10.1

  Loan Documents      84    

§10.2

  Certified Copies of Organizational Documents      84    

§10.3

  Resolutions      84    

§10.4

  Incumbency Certificate; Authorized Signers      84    

§10.5

  Opinion of Counsel      84    

§10.6

  Payment of Fees      84    

§10.7

  Performance; No Default      84    

§10.8

  Representations and Warranties      85    

§10.9

  Proceedings and Documents      85    

§10.10

  Compliance Certificate      85    

§10.11

  Consents      85    

§10.12

  Repayment of Existing Credit Agreement      85    

§10.13

  Other      85    

§10.14

  Disbursement Instruction Agreement      85    

§10.15

  No Material Adverse Change      85    

§10.16

  Know Your Customer      85  

§11.

 

CONDITIONS TO ALL BORROWINGS

     86    

§11.1

  Representations True; No Default      86    

§11.2

  Borrowing Documents      86  

 

3



--------------------------------------------------------------------------------

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

     86    

§12.1

  Events of Default and Acceleration      86    

§12.2

  Certain Cure Periods; Limitation of Cure Periods      89    

§12.3

  Termination of Commitments      89    

§12.4

  Remedies      89    

§12.5

  Distribution of Proceeds      90    

§12.6

  Collateral Account      91  

§13.

 

SETOFF

     92  

§14.

 

THE AGENT

     93    

§14.1

  Authorization      93    

§14.2

  Employees and Agents      94    

§14.3

  No Liability      94    

§14.4

  No Representations      94    

§14.5

  Payments      95    

§14.6

  Holders of Notes      95    

§14.7

  Indemnity      95    

§14.8

  Agent as Lender      95    

§14.9

  Resignation; Removal      96    

§14.10

  Duties in the Case of Enforcement      97    

§14.11

  Agent May File Proofs of Claim      97    

§14.12

  Reliance by Agent      97    

§14.13

  Approvals      98    

§14.14

  Borrower Not Beneficiary      98    

§14.15

  Lender Credit Decision      98    

§14.16

  Rates      99  

§15.

 

EXPENSES

     99  

§16.

 

INDEMNIFICATION

     100  

§17.

 

SURVIVAL OF COVENANTS, ETC.

     100  

§18.

 

ASSIGNMENT AND PARTICIPATION

     101    

§18.1

  Conditions to Assignment by Lenders      101    

§18.2

  Register      102    

§18.3

  New Notes      102    

§18.4

  Participations      103    

§18.5

  Pledge by Lender      103    

§18.6

  No Assignment by the Borrower or the Guarantors      103    

§18.7

  Disclosure      104    

§18.8

  Amendments to Loan Documents      104    

§18.9

  Mandatory Assignment      104    

§18.10

  Titled Agents      105  

§19.

 

NOTICES

     105  

 

4



--------------------------------------------------------------------------------

§20.

  RELATIONSHIP      108  

§21.

  GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE      108  

§22.

  HEADINGS      109  

§23.

  COUNTERPARTS      109  

§24.

  ENTIRE AGREEMENT, ETC.      109  

§25.

  WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS      109  

§26.

  DEALINGS WITH THE BORROWER      110  

§27.

  CONSENTS, AMENDMENTS, WAIVERS, ETC.      110  

§28.

  SEVERABILITY      111  

§29.

  TIME OF THE ESSENCE      112  

§30.

  NO UNWRITTEN AGREEMENTS      112  

§31.

  REPLACEMENT NOTES      112  

§32.

  NO THIRD PARTIES BENEFITED      112  

§33.

  PATRIOT ACT; ANTI-MONEY LAUNDERING LAWS      113  

§34.

  JOINT AND SEVERAL LIABILITY      113  

§35.

  TERMINATION; SURVIVAL      113  

§36.

  PERFORMANCE BY REIT      113  

§37.

  ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      113
 

 

5



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   FORM OF REVOLVING CREDIT NOTE Exhibit B   FORM OF SWING LOAN NOTE
Exhibit C   FORM OF JOINDER AGREEMENT Exhibit D   FORM OF LOAN REQUEST NOTICE
Exhibit E   FORM OF LETTER OF CREDIT REQUEST Exhibit F   FORM OF LETTER OF
CREDIT APPLICATION Exhibit G   FORM OF COMPLIANCE CERTIFICATE Exhibit H   FORM
OF GUARANTY Exhibit I   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit J  
FORM OF CONTRIBUTION AGREEMENT Exhibits K   FORMS OF U.S. TAX COMPLIANCE
CERTIFICATES Exhibit L   DISBURSEMENT INSTRUCTION AGREEMENT Schedule 1.1  
LENDERS AND COMMITMENTS Schedule 1.2   INITIAL UNENCUMBERED PROPERTIES
Schedule 1.4   EXISTING LETTERS OF CREDIT Schedule 6.3   LIST OF ALL
ENCUMBRANCES ON ASSETS Schedule 6.18(a)   BORROWER’S SUBSIDIARIES
Schedule 6.18(b)   UNCONSOLIDATED ENTITIES OF BORROWER AND ITS SUBSIDIARIES
Schedule 7.18   EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 21st day of May, 2019, by and among MID-AMERICA APARTMENTS, L.P., a
Tennessee limited partnership (the “Borrower”), the Lenders party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent (as defined herein) for the
Lenders.

R E C I T A L S

WHEREAS, the Borrower, the Agent (as defined herein) and certain of the Lenders
are parties to that certain Second Amended and Restated Credit Agreement dated
as of October 15, 2015, as amended by that certain First Amendment To Second
Amended And Restated Credit Agreement dated as of December 1, 2016 (the
“Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Agent and the Lenders amend and
restate the Existing Credit Agreement;

WHEREAS, the Agent and the Lenders have agreed, subject to certain terms and
conditions set forth herein, to amend and restate the Existing Credit Agreement
in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice. See §2.10(a).

Adjusted Consolidated EBITDA. On any date of determination, the sum of (a) the
Consolidated EBITDA for the preceding four (4) fiscal quarters minus (b) the
Capital Reserves for such period.

Adjusted Net Operating Income. On any date of determination, the sum of (a) the
Net Operating Income for the preceding two (2) fiscal quarters annualized minus
(b) the Capital Reserves for such period.

Administrative Questionnaire. The Administrative Questionnaire completed by each
Lender and delivered to the Agent in a form supplied by the Agent to the Lenders
from time to time.

Affected Lender. See §4.15.

Affiliate. With respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Unless explicitly set forth
to the contrary, a reference to an “Affiliate” means an Affiliate of the
Borrower.



--------------------------------------------------------------------------------

Agent. Wells Fargo Bank, National Association, acting as administrative agent
for the Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 600 South 4th Street,
9th Floor, Minneapolis, Minnesota 55415, or at such other location as the Agent
may designate from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Alston & Bird LLP or such other counsel as selected by
Agent.

Agreement. This Third Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Anti-Corruption Laws. All laws, rules, and regulations of any jurisdiction
applicable to the Borrower, REIT or the Borrower’s Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

Anti-Money Laundering Laws. Any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower, REIT, the Borrower’s Subsidiaries or Affiliates related to terrorism
financing or money laundering, including any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

Applicable Law. As to any Person, all applicable international, foreign,
federal, state and local constitutions, statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof to which such Person is subject, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law to which such Person is subject.

Applicable Margin. The Applicable Margin shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:

 

Pricing Level

   Credit Rating Level      Applicable Margin for
LIBOR Rate Loans     Applicable Margin for
Base Rate Loans  

I

     Credit Rating Level 1      0.750 %      0.000 % 

II

     Credit Rating Level 2        0.775 %      0.000 % 

 

2



--------------------------------------------------------------------------------

Pricing Level

   Credit Rating Level      Applicable Margin for
LIBOR Rate Loans     Applicable Margin for
Base Rate Loans  

III

     Credit Rating Level 3        0.825 %      0.000 % 

IV

     Credit Rating Level 4        0.900 %      0.000 % 

V

     Credit Rating Level 5        1.100 %      0.100 % 

VI

     Credit Rating Level 6        1.450 %      0.450 % 

The Applicable Margin shall be determined by reference to the Credit Rating
Level in effect from time to time; provided, however that no change in the
Applicable Margin resulting from the application of the Credit Rating Levels or
a change in the Credit Rating Level shall be effective until three Business Days
after the date on which the Agent receives written notice of the application of
the Credit Rating Levels or a change in such Credit Rating Level.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. Collectively and individually as the context may require, Wells Fargo
Securities, LLC, KeyBanc Capital Markets Inc. and JPM, or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Albert M. Campbell, Andrew
Schaeffer, Timothy Argo, Leslie B.C. Wolfgang, Robert J. DelPriore, H. Eric
Bolton, Jr. and such other Persons as the Borrower shall designate in a written
notice to Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. March 31, 2019.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. At any time, the highest of (a) the Prime Rate, (b) the Federal Funds
Effective Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.00%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

Base Rate Loans. Revolving Credit Loans and Swing Loans bearing interest
calculated by reference to the Base Rate.

 

3



--------------------------------------------------------------------------------

Benchmark Replacement. The sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Agent and the Borrower giving
due consideration to (i) any selection or recommendation of a replacement rate
or the mechanism for determining such a rate by the Relevant Governmental Body
or (ii) any evolving or then-prevailing market convention for determining a rate
of interest as a replacement to LIBOR for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

Benchmark Replacement Adjustment. With respect to any replacement of LIBOR with
an Unadjusted Benchmark Replacement for each applicable Interest Period, the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

Benchmark Replacement Conforming Changes. With respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).

Benchmark Replacement Date. The earlier to occur of the following events with
respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

4



--------------------------------------------------------------------------------

Benchmark Transition Event. The occurrence of one or more of the following
events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

Benchmark Transition Start Date. (a) In the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

Benchmark Unavailability Period. If a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to LIBOR and solely to the
extent that LIBOR has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced LIBOR for all purposes
hereunder in accordance with clauses (b)-(e) of §4.6 and (y) ending at the time
that a Benchmark Replacement has replaced LIBOR for all purposes hereunder
pursuant to clauses (b)-(e) of §4.6.

Beneficial Ownership Certification. A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

Beneficial Ownership Regulation. 31 CFR § 1010.230.

Board. As defined in the definition of Change of Control.

Borrower. As defined in the preamble hereto.

Breakage Costs. As reasonably determined by the Agent, the cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of the Borrower to draw down, convert or continue, on the
first day of the applicable Interest Period, any amount as to which the Borrower
has elected a LIBOR Rate Loan.

 

5



--------------------------------------------------------------------------------

Building. With respect to each Unencumbered Property or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.

Business Day. (a) Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located and New York, New York are open
for the transaction of banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loans, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

Capital Reserve. For any period and with respect to any improved multifamily
Real Estate, an amount equal to (i) $200 per apartment unit multiplied by (ii) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365. For any period and with respect to any improved
office Real Estate an amount equal to (i) $0.25 multiplied by (ii) the square
footage of all office Real Estate multiplied by (iii) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365. For any period and with respect to any improved Real Estate which is not
multifamily or office Real Estate, an amount equal to (i) $0.15 multiplied by
(ii) the square footage of any such Real Estate multiplied by (iii) a fraction,
the numerator of which is the number of days in such period and the denominator
of which is 365. If the term Capital Reserve is used without reference to any
specific Real Estate, then the amount shall be determined on an aggregate basis
with respect to all Real Estate of Borrower and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Entities.

Capitalization Rate. Six percent (6.00%).

Capitalized Lease. A finance lease as defined under Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) (and related
interpretations) under which the discounted future rental payment obligations of
the lessee or the obligor are required to be capitalized on the balance sheet of
such Person in accordance with GAAP.

Capitalized Value. For any Real Estate as of any date of determination, an
amount equal to (a) the Adjusted Net Operating Income for such Real Estate for
the previous two (2) fiscal quarters annualized divided by (b) the
Capitalization Rate.

Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of the Issuing Lenders or the Lenders, as collateral for Letter of
Credit Liabilities or obligations of Lenders to fund participations in respect
of Letter of Credit Liabilities, cash or deposit account balances or, if the
Agent and the Issuing Lenders shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

6



--------------------------------------------------------------------------------

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock shall have different voting powers) of the voting stock of REIT
equal to at least fifty percent (50%);

(b) as of any date a majority of the Board of Directors or similar body (the
“Board”) of REIT consists of individuals who were not either (i) directors of
REIT as of the corresponding date of the previous year, or (ii) selected,
nominated or approved for consideration by the shareholders to become directors
by the Board of REIT of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) selected, nominated or approved for consideration
by the shareholders to become directors by the Board of REIT, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above; or

(c) REIT (i) fails to own directly or indirectly, free of any lien, encumbrance
or other adverse claim, at least sixty percent (60%) of the economic, voting and
beneficial interests of the Borrower, (ii) or a Wholly Owned Subsidiary of the
REIT, fails to be the sole general partner of the Borrower, or (iii) shall fail
to control the management and policies of the Borrower.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

 

7



--------------------------------------------------------------------------------

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans
(other than Swing Loans) to the Borrower and to participate in Swing Loans and
Letters of Credit, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Commitment Increase. See §2.10.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Communications. See §7.4.

Compliance Certificate. See §7.4(c).

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. For any period, the sum, without duplication of
(i) Consolidated Net Income of the Consolidated Entities for such period
determined in accordance with GAAP, plus amounts which have been deducted and
minus amounts which have been added for (a) Consolidated Interest Expense;
(b) provision for taxes based on income; (c) amortization of debt discount,
deferred charges and deferred financing costs, or similar items; and
(d) depreciation and amortization; plus (ii) the Unconsolidated Allocation
Percentage of any of the items described above in this definition that are
attributable to any Unconsolidated Entity for such period.

Consolidated Entities. Collectively, the Borrower and all Subsidiaries of the
Borrower.

Consolidated Fixed Charges. For any period of determination, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, plus (b) all
Preferred Distributions paid during such period (other than Preferred
Distributions paid by a Consolidated Entity to another Consolidated Entity),
plus (c) the scheduled principal amount of all amortization payments in respect
to Indebtedness of the Consolidated Entities during such period (other than any
such Indebtedness owed to another Consolidated Entity and any balloon payments),
plus (d) the Consolidated Entities’ Unconsolidated Allocation Percentage in the
fixed charges referred to above of their Unconsolidated Entities for such
period.

 

8



--------------------------------------------------------------------------------

Consolidated Interest Expense. For any period of determination, (a) consolidated
total interest (whether accrued or paid) actually payable by the Consolidated
Entities, together with the interest portion of payments on Capitalized Leases
of the Consolidated Entities, determined on a Consolidated basis for such period
minus (b) any non-cash amounts included in such total Consolidated Interest
Expense which reflect the amortization of deferred financing charges for such
period.

Consolidated Net Income. For any period, the amount of net income (or loss) of
the Consolidated Entities for such period determined in accordance with GAAP but
excluding (without duplication): (1) gains and losses on sales of properties and
other investments; (2) extraordinary items and the effect of any item that is
non-cash and non-recurring; (3) property valuation gains and losses (including
impairment charges); (4) the portion of net income (loss) of the Consolidated
Entities allocable to noncontrolling interest; (5) the income or expense
attributable to transactions involving derivative instruments that do not
qualify for hedge accounting in accordance with GAAP; (6) gains or losses on
early extinguishment of Indebtedness, and (7) all prepayment penalties and all
legal, accounting, financial advisory and similar costs or fees incurred in
connection with any debt financing or amendment thereto, acquisition,
disposition, recapitalization or similar transaction (regardless of whether such
transaction is completed).

Consolidated Total Asset Value. On a Consolidated basis for the Consolidated
Entities, Consolidated Total Asset Value shall mean as of any date of
determination the sum of the following (without duplication):

(a) with respect to multi-family Real Estate owned or leased pursuant to a
Ground Lease by the Consolidated Entities for four (4) full fiscal quarters or
more (other than those included under clauses (c) and (d) below), (x) the
Adjusted Net Operating Income attributable to such Real Estate divided by
(y) the Capitalization Rate; plus

(b) with respect to multi-family Real Estate owned or leased pursuant to a
Ground Lease by the Consolidated Entities for less than four (4) full fiscal
quarters (other than those included under clauses (c) and (d) below), the
undepreciated book value determined in accordance with GAAP of all such Real
Estate; plus

(c) the undepreciated book value determined in accordance with GAAP of all
Development Properties owned or leased pursuant to a Ground Lease by the
Consolidated Entities; plus

(d) the undepreciated book value determined in accordance with GAAP of all
Unimproved Land owned or leased pursuant to a Ground Lease by the Consolidated
Entities; plus

(e) the aggregate amount of all Unrestricted Cash and Cash Equivalents of the
Consolidated Entities as of the date of determination determined in accordance
with GAAP; plus

(f) with respect to other Real Estate owned by the Consolidated Entities not
included in (a), (b), (c), and (d), the undepreciated book value determined in
accordance with GAAP of all such Real Estate; plus

 

9



--------------------------------------------------------------------------------

(g) the Borrower’s Unconsolidated Allocation Percentage of the Consolidated
Total Asset Value attributable to any of the items listed above in (a) – (f)
above in this definition owned by an Unconsolidated Entity.

For purposes of determining Consolidated Total Asset Value, assets no longer
owned as of a date of determination shall be excluded from such calculation. To
the extent that in the aggregate the Consolidated Total Asset Value attributable
to assets owned by Unconsolidated Entities, Subsidiaries that are not Wholly
Owned Subsidiaries, Unimproved Land, Development Properties, Mortgage Notes and
other promissory notes, Stock Investments and Real Estate other than
multi-family Real Estate would exceed 25.0% of Consolidated Total Asset Value,
such excess shall be excluded from Consolidated Total Asset Value.

Consolidated Total Indebtedness. All Indebtedness of the Consolidated Entities
determined on a Consolidated basis and shall include (without duplication) the
Consolidated Entities’ Unconsolidated Allocation Percentage of the Indebtedness
of their Unconsolidated Entities.

Consolidated Total Secured Indebtedness. On any date of determination, all
Secured Indebtedness of the Consolidated Entities determined on a Consolidated
basis and shall include (without duplication) the Consolidated Entities’
Unconsolidated Allocation Percentage of the Secured Indebtedness of their
Unconsolidated Entities.

Consolidated Total Unsecured Indebtedness. On any date of determination, all
Unsecured Indebtedness of the Consolidated Entities determined on a Consolidated
basis and shall include (without duplication) the Consolidated Entities’
Unconsolidated Allocation Percentage of the Unsecured Indebtedness of their
Unconsolidated Entities.

Contribution Agreement. That certain Contribution Agreement as may be required
to be executed by the Borrower and the Guarantors, if any, pursuant to the terms
hereof, in the form attached hereto as Exhibit J, as the same may be modified,
amended or ratified from time to time.

Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

Controlled JV Entity(ies). A Subsidiary of Borrower (a) that is not a Wholly
Owned Subsidiary of the Borrower, (b) in respect of which the Borrower or a
Wholly Owned Subsidiary of the Borrower owns and controls at least 65.0% of all
outstanding Equity Interests, (c) in respect of which the Borrower or a Wholly
Owned Subsidiary of the Borrower has the ability, in its sole discretion, to
acquire any outstanding Equity Interests of each other Person at an
ascertainable price set forth in such entity’s constituent documents and
(d) which owns or leases under a Ground Lease an Unencumbered Property. A Wholly
Owned Subsidiary of a Controlled JV Entity shall be a Controlled JV Entity.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

10



--------------------------------------------------------------------------------

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. It is the intention of the
parties that if Borrower shall only obtain a credit rating from one of the
Rating Agencies without seeking a credit rating from the other of the Rating
Agencies, the Borrower shall be entitled to the benefit of the Credit Rating
Level for such credit rating. If Borrower shall have obtained a credit rating
from both of the Rating Agencies, the higher of the two ratings shall control,
provided that the lower rating is only one level below that of the higher
rating. If the lower rating is more than one level below that of the higher
credit rating, the operative rating shall be deemed to be one rating level lower
than the higher of the two ratings. In the event that Borrower shall have
obtained a credit rating from both of the Rating Agencies and shall thereafter
lose such rating (whether as a result of a withdrawal, suspension, election to
not obtain a rating, or otherwise) from one of the Rating Agencies, the
operative rating would be deemed to be one rating level lower than the remaining
rating. In the event that Borrower shall have obtained a credit rating from both
of the Rating Agencies and shall thereafter lose such rating (whether as a
result of withdrawal, suspension, election to not obtain a rating, or otherwise)
from both of the Rating Agencies, Borrower shall be deemed for the purposes
hereof not to have a credit rating. If at any time either of the Rating Agencies
shall no longer perform the functions of a securities rating agency, then the
Borrower and the Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each substitute rating agency with that of the rating agency being replaced),
and pending such amendment, the Credit Rating of the other of the Rating
Agencies, if one has been provided, shall continue to apply. A Credit Rating
that rates the Borrower and REIT jointly shall for the purposes of this
Agreement constitute a Credit Rating of the Borrower.

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, that the initial Applicable Margin shall be at Credit Rating
Level 3:

Credit Rating Level 1. The Credit Rating Level which would be applicable for so
long as the Credit Rating is greater than or equal to A by S&P or A2 by Moody’s;

Credit Rating Level 2. The Credit Rating Level which would be applicable for so
long as the Credit Rating is greater than or equal to A- by S&P or A3 by Moody’s
and Credit Rating Level 1 is not applicable;

Credit Rating Level 3. The Credit Rating Level which would be applicable for so
long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1 by
Moody’s and Credit Rating Levels 1 and 2 are not applicable;

Credit Rating Level 4. The Credit Rating Level which would be applicable for so
long as the Credit Rating is greater than or equal to BBB by S&P or Baa2 by
Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;

 

11



--------------------------------------------------------------------------------

Credit Rating Level 5. The Credit Rating Level which would be applicable for so
long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3 by
Moody’s and Credit Rating Levels 1, 2, 3 and 4 are not applicable; and

Credit Rating Level 6. The Credit Rating Level which would be applicable for so
long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or there
is no Credit Rating.

Debtor Relief Laws. The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws or regulations relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Subject to §2.12(f), any Lender that (a) has failed to
(i) fund all or any portion of its Loan within two (2) Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Borrower and the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
(2) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations, if any, hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting

 

12



--------------------------------------------------------------------------------

Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.12(f)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, rate cap transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement. Not in limitation
of the foregoing, the term “Derivatives Contract” includes any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

Development Property. Any Real Estate owned or acquired by Borrower or any of
its Subsidiaries and on which the Borrower or any of its Subsidiaries is
actively pursuing construction of one or more buildings for primary use as a
multifamily property; provided that any such property will no longer be
considered to be a Development Property at the earlier to occur of (i) the first
date that not less than 90% of the apartment units in such multifamily property
are occupied subject to a lease and (ii) such Real Estate having been in
operation for six (6) full fiscal quarters.

Directions. See §14.13.

Disbursement Instruction Agreement. An agreement substantially in the form of
Exhibit L to be executed and delivered by the Borrower pursuant to §10.14, as
the same may be amended, restated or modified from time to time with the prior
written approval of the Agent.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of the Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Guarantors, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding; and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of the Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted in accordance with §4.1.

 

13



--------------------------------------------------------------------------------

Early Opt-in Election. The occurrence of:

(1) (i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
clauses (b)-(e) of §4.6 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

(2) (i) the election by the Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System. See §7.4.

Eligible Real Estate. Real Estate:

(a) which is wholly-owned in fee (or leased under a Ground Lease) by Borrower, a
Wholly Owned Subsidiary of Borrower or a Controlled JV Entity;

(b) which is located within the continental United States or Hawaii;

(c) which is (i) Unimproved Land, (ii) a Development Property, (iii) Real Estate
that is not income-producing multifamily property, Unimproved Land or
Development Property or (iv) an income-producing multifamily property, which
contains improvements that are in operating condition and available for
occupancy, is currently open for business to the public and has been fully and
continuously operating during the immediately preceding three (3) month period,
and with respect to which valid certificates of occupancy and all other
operating permits and licenses have been validly issued and are in full force
and effect.

(d) as to which all of the representations set forth in §6 of this Agreement
concerning Unencumbered Property are true and correct; and

 

14



--------------------------------------------------------------------------------

(e) which is in compliance with and would not cause a Default or Event of
Default under this Agreement.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, the REIT, any Guarantor or
any ERISA Affiliate, other than a Multiemployer Plan.

Environmental Laws. Any Applicable Law whether now existing or hereinafter
enacted, promulgated or issued, with respect to any Hazardous Substances, mold,
drinking water and groundwater (as relates to pollution or contamination),
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, or waste emissions. Without limiting
the generality of the foregoing, the term shall encompass each of the following
statutes and their state and local equivalents, and regulations promulgated
thereunder, and amendments and successors to such statutes and regulations, as
may be enacted and promulgated from time to time: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(codified in scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C.
§9601 et seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.); (iii) the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C. §2061 et
seq.); (v) the Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act
(42 U.S.C. §7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349; 42
U.S.C. §201 and §300f et seq.); (viii) the National Environmental Policy Act of
1969 (42 U.S.C. §4321); (ix) the Superfund Amendment and Reauthorization Act of
1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. §1101 et seq.).

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by REIT of any
equity securities of REIT.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with Borrower
or its Subsidiaries under §414 of the Code or §4001 of ERISA, and any
predecessor entity of any of them.

 

15



--------------------------------------------------------------------------------

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA as to which the requirement of notice
has not been waived or any other event with respect to which the Borrower or an
ERISA Affiliate could have liability under ERISA §4062(e) or §4063.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Eurodollar Reserve Percentage. For any day, the percentage which is in effect
for such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including, without limitation, any basic, supplemental or emergency reserves)
in respect of eurocurrency liabilities or any similar category of liabilities
for a member bank of the Federal Reserve System in New York City.

Exchange Act. As defined in the definition of Change of Control.

Excluded Tax. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.16, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.16(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Event of Default. See §12.1.

Existing Credit Agreement. As defined in the Recitals hereto.

Existing Letters of Credit. The letters of credit issued by KeyBank and
described on Schedule 1.4 hereto.

Extended Letter of Credit. See §2.9(a).

Extension Request. See §2.11(a).

Facility Fee. See §2.2.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

16



--------------------------------------------------------------------------------

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the immediately preceding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate quoted to the Agent
by three or more federal funds dealers selected by the Agent on such day on such
transaction as determined by the Agent. If the Federal Funds Effective Rate
determined as provided above would be less than zero, the Federal Funds
Effective Rate shall be deemed to be zero.

Federal Reserve Bank of New York’s Website. The website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source.

Fee Letter. That certain fee letter dated as of April 25, 2019 by and among
Borrower, Wells Fargo Bank, KeyBank and the Arrangers.

Foreign Lender. A Lender that is not a U.S. Person.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
an Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to a Swing Loan Lender, such Defaulting Lender’s Commitment
Percentage of Swing Loans made by such Swing Loan Lender other than Swing Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or Cash Collateralized in
accordance with the terms hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP. Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central

 

17



--------------------------------------------------------------------------------

bank or any comparable authority) or any arbitrator, in each case exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government and with authority to bind the
applicable party at law, and including any supra-national bodies such as the
European Union or the European Central Bank.

Ground Lease. A ground lease containing (a) the following terms and conditions:
(i) a remaining term (inclusive of any unexercised extension options exercisable
at lessee’s sole option) of thirty (30) years or more from the Closing Date or
in the event that such remaining term is less than thirty (30) years, such
ground lease either (x) contains an unconditional end-of-term purchase option in
favor of the lessee for consideration that is nominal or reasonably estimated by
Borrower to be less than twenty percent (20%) of the fair market value of such
property, as confirmed by the Agent or (y) provides that the lessee’s leasehold
interest therein automatically becomes a fee-owned interest at the end of the
term; (ii) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (iii) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosure, and fails to do so; (iv) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (v) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; or (b) terms and conditions otherwise reasonably
acceptable to the Agent.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantors. Collectively, the Persons, if any, that are party to the Guaranty
(including all guarantors pursuant to §5.2), and individually any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance given, if
required by the terms of this Agreement, by the Guarantors, if any, to and for
the benefit of Agent and the Lenders, as the same may be modified, amended,
restated or ratified, such Guaranty to be in the form attached hereto as Exhibit
H.

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:

(i) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

 

18



--------------------------------------------------------------------------------

(ii) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder; and

(iii) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder.

Increase Date. See §2.10(a).

Increase Notice. See §2.10(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business); (b) all obligations of such Person, whether or not for money
borrowed (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit (but only to the extent of any outstanding
balance), (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) reimbursement obligations,
contingent or otherwise, in connection with any letters of credit actually
issued (other than letters of credit issued to provide credit enhancement or
support with respect to other Indebtedness of such Person or any of its
Subsidiaries if such other Indebtedness appears as a liability on the
consolidated balance sheet of such Person and its consolidated Subsidiaries in
accordance with GAAP) or amounts representing the balance deferred and unpaid of
the purchase price of any property except any such balance that constitutes an
accrued expense or trade payable; (e) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be solely satisfied by the
issuance of Equity Interests); (f) all Indebtedness of other Persons which such
Person has guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim), including any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; and (g) such Person’s Unconsolidated Allocation Percentage
of the Indebtedness of any Unconsolidated Entity of such Person. Indebtedness of
any Person shall include Indebtedness of any partnership in which such Person is
a general partner to the extent of such Person’s pro rata share of the ownership
of such partnership (except if such Indebtedness, or portion thereof, is
recourse to such Person, in which case the greater of such Person’s pro rata
portion of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person). All Loans and
Letter of Credit Liabilities shall constitute Indebtedness of the Borrower.

 

19



--------------------------------------------------------------------------------

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower or
any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Information Materials. See §7.4.

Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Loan. As to each LIBOR Rate Loan, the
last day of the applicable Interest Period and on the date such LIBOR Rate Loan
is converted or paid in full, provided that in the event that the Interest
Period shall be for a period in excess of one (1) month, then interest shall
also be payable on the one (1) month anniversary of the commencement of such
Interest Period.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter, and (b) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request Notice or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, unless such next succeeding Business Day occurs in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, as determined conclusively by the Agent in accordance
with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1(c), the
Borrower shall be deemed to have requested a LIBOR Rate Loan with respect to the
affected LIBOR Rate Loan with an Interest Period of one month as provided in,
and subject to, the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and

 

20



--------------------------------------------------------------------------------

commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender. Each of Wells Fargo Bank, KeyBank and JPM, each in its capacity
as the Lender issuing the Letters of Credit, and any successor thereto. KeyBank
shall be the Issuing Lender with respect to the Existing Letters of Credit.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Guarantor, such Joinder Agreement to be substantially in the form of Exhibit C
hereto.

JPM. JPMorgan Chase Bank, N.A.

KeyBank. KeyBank National Association.

L/C Commitment Amount. See §2.9(a).

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lenders. Wells Fargo Bank, the other lending institutions which are party hereto
and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18). The
Issuing Lenders and Swing Loan Lenders shall each be a Lender, as applicable.

Lending Office. For each Lender and for each Type of Loan, the office of such
Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender as such Lender may notify the Agent in writing from time to time.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower or its Subsidiaries in accordance
with §2.9.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, without duplication, the sum of (a) the Stated Amount of such Letter of
Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this

 

21



--------------------------------------------------------------------------------

Agreement, a Lender (other than the Lender acting as the Issuing Lender of such
Letter of Credit) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
§2.9, and the Lender acting as the Issuing Lender for such Letter of Credit
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders of their participation interests under §2.9.

Letter of Credit Request. See §2.9(a).

LIBOR. Subject to implementation of a Benchmark Replacement in accordance with
§4.6, with respect to any LIBOR Rate Loan for any Interest Period, the rate of
interest obtained by dividing (i) the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period as published by ICE Benchmark Administration Limited,
a United Kingdom Company, or a comparable or successor quoting service
reasonably approved by the Agent, at approximately 11:00 a.m., (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) 1
minus the Eurodollar Reserve Percentage. If, for any reason, the rate referred
to in the preceding clause (i) is not so published, then the rate to be used for
such clause (i) shall be determined by the Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate of reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective. Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Benchmark Replacement with respect thereto)
be less than zero and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with §4.6(b), in the event that a Benchmark
Replacement with respect to LIBOR is implemented then all references herein to
LIBOR shall be deemed references to such Benchmark Replacement.

LIBOR Market Index Rate. For any day, LIBOR as of that day that would be
applicable for a LIBOR Rate Loan having a one-month Interest Period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

LIBOR Rate Loans. Those Revolving Credit Loans bearing interest calculated by
reference to LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty (if any), the
Contribution Agreement (if any), the Joinder Agreement (if any), the Letter of
Credit Requests and all other documents, instruments or agreements now or
hereafter executed or delivered by the Borrower or a Guarantor, if any, in
connection with the Loans.

 

22



--------------------------------------------------------------------------------

Loan Request Notice. A written notice substantially in the form of Exhibit D to
be executed and delivered to the Agent pursuant to §2.6 evidencing the
Borrower’s request for a borrowing of Loans.

Loan and Loans. An individual loan or the aggregate loans (including Revolving
Credit Loans and Swing Loans), as the case may be, in the maximum principal
amount of $1,000,000,000.00 (subject to increase in §2.10) to be made by the
Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn under
Letters of Credit shall also be considered Revolving Credit Loans as provided in
§2.9(i).

Manager. Mid-America Apartments, L.P., a Tennessee limited partnership and any
Wholly Owned Subsidiary of Mid-America Apartments, L.P.

Material Acquisition. An acquisition or series of acquisitions by Borrower or
any Subsidiary of Borrower that are in excess of ten percent (10%) of
Consolidated Total Asset Value immediately prior to such acquisition or series
of acquisitions.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of Borrower and its Subsidiaries considered as a whole; (b) the ability of the
Borrower or any Guarantor, if any, to perform any of its obligations under the
Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Agent or the Lenders thereunder.

Material Subsidiary. Any Subsidiary of Borrower which has total asset value that
constitutes in excess of five percent (5%) of Consolidated Total Asset Value.
For the purposes of this definition, the asset value of each Subsidiary of
Borrower shall be calculated consistent with the definition of Consolidated
Total Asset Value.

Maturity Date. May 22, 2023, as such date may be extended as provided in §2.11,
or such earlier date on which the Loan shall become due and payable pursuant to
the terms hereof.

Moody’s. Moody’s Investor Service, Inc. or its successor.

Mortgage Notes. Seller financing notes that the Borrower has received from
purchasers of its properties. For purposes of calculations in this Agreement,
Mortgage Notes shall be valued in accordance with GAAP (including write-offs for
uncollectability).

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) or
§4001(a)(3) of ERISA or §414(f) of the Code maintained or contributed to by the
Borrower, the REIT, any Guarantor or any ERISA Affiliate.

Net Operating Income. For any Real Estate and for a given period, the sum of the
following (without duplication): (a) gross revenues (including interest income)
received in the ordinary course from such Real Estate minus (b) all expenses
paid or accrued related to the ownership, operation or maintenance of such Real
Estate, including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection

 

23



--------------------------------------------------------------------------------

with such Real Estate, but specifically excluding general overhead expenses of
the REIT, Borrower or any Subsidiary, any property management fees, debt service
charges, income taxes, depreciation, amortization, other non-cash expenses, and
any extraordinary, non-recurring expense associated with any financing, merger,
acquisition, divestiture or other capital transaction) minus (c) a management
fee in the amount of three percent (3.0%) of the gross revenues for such Real
Estate for such period.

Non-Consenting Lender. See §18.9.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Estate securing such Non-Recourse Indebtedness; or (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document).

Non-Recourse Indebtedness. Indebtedness of a Person for borrowed money (other
than construction completion guaranties with respect to Development Properties)
in respect of which recourse for payment (except for Non-Recourse Exclusions
until a claim is made with respect thereto, and then such Indebtedness shall not
constitute “Non-Recourse Indebtedness” only to the extent of the amount of such
claim) is contractually and solely limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness and is not a general obligation
of such Person.

Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower and
the Guarantors, if any, to any of the Lenders or the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Notes, the Letters of Credit or other
instruments at any time evidencing any of the foregoing, whether existing on the
date of this Agreement or arising or incurred hereafter, or arising or incurred
after the commencement of any bankruptcy or insolvency proceeding (whether or
not the same is allowed as an enforceable claim in such proceeding), direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.

OFAC. The U.S. Department of the Treasury’s Office of Foreign Assets Control.

 

24



--------------------------------------------------------------------------------

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Permitted Liens. Collectively, (a) Liens for Taxes, assessments and
governmental charges not yet due and payable or that are being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Agent have been
provided, or Liens imposed by mandatory provisions of law such as for
materialmen’s, mechanics’, warehousemen’s and other similar Liens arising in the
ordinary course of business, securing payment of any liability whose payment is
not yet due, and (b) Liens filed by mechanics and materialmen which have been
bonded in accordance with statutory lien bonding procedures or which are being
diligently contested in good faith, for which appropriate reserves have been
established on the books of the Borrower or the Unencumbered Property Subsidiary
as required by GAAP.

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.16).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register. See §18.4.

Patriot Act. The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances not prohibited
by §8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, bank, trust company, land trust, business trust, unincorporated
association, joint venture, business, or other legal entity or organization
(whether or not a legal entity), or any other nongovernmental entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

25



--------------------------------------------------------------------------------

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by any of the Consolidated
Entities. Preferred Distributions shall not include dividends or distributions
(a) paid or payable solely in Equity Interests of identical class payable to
holders of such class of Equity Interests; (b) paid or payable to any of the
Consolidated Entities; or (c) constituting or resulting in the redemption of
Preferred Securities, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Prime Rate. At any time, the rate of interest per annum publicly announced from
time to time by the Lender then acting as the Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Lender acting as Agent as its prime rate is
an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.

Private Placement Notes. $85,000,000 of unsecured notes issued by Borrower via a
private placement on July 29, 2011 and outstanding on the date hereof which
includes $72,750,000 of 5.40% Senior Guaranteed Notes (Series B) due July 29,
2021 and $12,250,000 of 5.57% Senior Guaranteed Notes (Series C) due July 29,
2023; and $157,000,000 of unsecured notes issued by Borrower via a private
placement on August 31, 2012, September 28, 2012, and November 30, 2012 and
outstanding on the date hereof which includes $20,000,000 of 3.61% Senior
Guaranteed Notes (Series B) due November 30, 2019, $117,000,000 of 4.17% Senior
Guaranteed Notes (Series C) due November 30, 2022 and $20,000,000 of 4.33%
Senior Guaranteed Notes (Series D) due November 30, 2024.

Public Lender. See §7.4.

Rating Agencies. S&P and Moody’s, collectively, and Rating Agency means either
S&P or Moody’s.

Real Estate. All real property at any time owned or leased (in whole or in part)
or operated by the Borrower or any of its Subsidiaries or Unconsolidated
Entities and which is located in the continental United States or Hawaii,
including, without limitation, the Unencumbered Properties.

Recipient. The Agent and any Lender, as applicable.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Register. See §18.2.

Reimbursement Obligation. The absolute, unconditional and irrevocable obligation
of the Borrower to reimburse an Issuing Lender for any drawing honored by such
Issuing Lender under a Letter of Credit issued by such Issuing Lender.

 

26



--------------------------------------------------------------------------------

REIT. Mid-America Apartment Communities, Inc., a Tennessee corporation. Except
with respect to clause (c)(ii) of the definition of Change of Control and
§§6.1(a), 7.18(c) and (d), the definition of REIT shall also include any Wholly
Owned Subsidiary of REIT through which REIT owns a limited partnership interest
or general partnership interest in Borrower.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Relevant Governmental Body. The Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York or any successor
thereto.

Required Filing Date. The respective dates on which the Borrower is required to
file with the SEC annual reports and quarterly reports pursuant to Section 13 or
Section 15(d) of the Exchange Act.

Required Lenders. As of any date, (a) the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment or (b) if the Commitments have been terminated or reduced to zero,
Lenders holding more than fifty (50%) of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that in determining
said percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined for voting purposes only to exclude the Commitment Percentages of
such Defaulting Lenders; provided further that in the event that there are at
least two (2) Lenders that are not Defaulting Lenders, in no event shall the
“Required Lenders” include less than two (2) Lenders that are not Defaulting
Lenders. For purposes of this definition, a Lender shall be deemed to hold a
Swing Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

Revolving Credit Exposure. As to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
Letter of Credit Liabilities and Swing Loans at such time.

Revolving Credit Loan. An individual Revolving Credit Loan or the aggregate
Revolving Credit Loans, as the case may be, in the maximum principal amount of
$1,000,000,000.00 (subject to increase as provided in §2.10) to be made by the
Lenders hereunder as more particularly described in §2. Without limiting the
foregoing, Revolving Credit Loans shall also include Revolving Credit Loans made
pursuant to §2.9(g).

Revolving Credit Notes. See §2.1(b).

SEC. The United States Securities and Exchange Commission.

S&P. Standard & Poor’s Ratings Group or its successor.

 

27



--------------------------------------------------------------------------------

Sanctioned Country. At any time, a country or territory which is itself the
subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

Sanctioned Person. At any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC (including, without limitation,
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b), including a Person that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Peron(s).

Sanctions. Any and all economic or financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes and anti-terrorism laws, including but not
limited to those imposed, administered or enforced from time to time by the U.S.
government (including those administered by OFAC or the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority with jurisdiction over any
Lender, the Borrower or any of its Subsidiaries or Affiliates.

Secured Indebtedness. Any Indebtedness of a Person that is secured by a Lien on
any Real Estate or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in Secured
Indebtedness shall not exceed the sum of the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred, plus the
aggregate value of any improvements to such assets, plus the value of any
additional assets provided to secure such Indebtedness. Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that is secured
solely by ownership interests in another Person that owns Real Estate which is
encumbered by a mortgage securing Indebtedness.

SOFR. With respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

State. A state of the United States of America and the District of Columbia.

Stated Amount. The amount available to be drawn by a beneficiary under a Letter
of Credit from time to time, as such amount may be increased or reduced from
time to time in accordance with the terms of such Letter of Credit.

Stock Investments. Investment in Persons that are not Unconsolidated Entities or
Subsidiaries.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Without limiting the
foregoing, each Controlled JV Entity is a Subsidiary of the Borrower.

 

28



--------------------------------------------------------------------------------

Swing Loan. A loan made by a Swing Loan Lender pursuant to §2.4(a).

Swing Loan Availability. See §2.4(a).

Swing Loan Commitment. The sum of $100,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Swing Loan Lender. Each of Wells Fargo Bank, KeyBank and JPM, each in its
capacity as Swing Loan Lender and any successor thereof.

Swing Loan Note. See §2.4(b).

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term SOFR. Means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

Titled Agents. The Arranger, and any syndication agent or documentation agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the Closing Date, the Total Commitment is $1,000,000,000.00.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unadjusted Benchmark Replacement. The Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

Unconsolidated Allocation Percentage. As of any date of determination with
respect to any Unconsolidated Entity, the aggregate percentage ownership
interest of the Consolidated Entities in such Unconsolidated Entity as of such
date.

Unconsolidated Entity. Any Person in which the Borrower directly or indirectly
has an Investment that (a) is not consolidated with Borrower in accordance with
GAAP or (b) is not a Subsidiary.

Unencumbered Asset Value. As of the date of determination, without duplication,
the sum of the following amounts on such date, all as determined for the
Consolidated Entities on a consolidated basis in accordance with GAAP:
(i) Unrestricted Cash and Cash Equivalents, (ii) the Capitalized Value of all
Unencumbered Properties owned or leased under a Ground Lease by a Consolidated
Entity or a Controlled JV Entity (excluding the Capitalized Value of
Unencumbered Properties that are classified as Development Properties as of such
date and the Capitalized Value of all Unencumbered Properties that were not
owned by any Consolidated Entity

 

29



--------------------------------------------------------------------------------

or Controlled JV Entity for four full fiscal quarters as of such date) which are
multifamily properties, (iii) the undepreciated book value of all Unencumbered
Properties which are multifamily properties and are owned or in operation by any
Consolidated Entity or Controlled JV Entity for less than four (4) full fiscal
quarters as of such date and all Unencumbered Properties that are classified as
Development Properties as of such date, and (iv) the undepreciated book value of
all Unencumbered Properties that are classified as other improved Real Estate
owned or leased under a Ground Lease by a Consolidated Entity or Controlled JV
Entity that is not a multifamily property or Unimproved Land as of such date.
With respect to any Unencumbered Properties that are owned or leased by a
Controlled JV Entity, the Unencumbered Asset Value attributable to such
Unencumbered Properties shall be equal to Borrower’s pro rata economic share of
the Capitalized Value or undepreciated book value, as applicable, of such
Unencumbered Property. For purposes of this definition, to the extent (A) the
Unencumbered Asset Value attributable to the total of all of Development
Properties, Controlled JV Entities, other Real Estate that is not a multifamily
property and Unimproved Land would exceed twenty percent (20%) of Unencumbered
Asset Value, such excess shall be excluded, and (B) the Unencumbered Asset Value
attributable to Controlled JV Entities would exceed ten percent (10%) of
Unencumbered Asset Value, such excess shall be excluded.

Unencumbered Properties. Eligible Real Estate which satisfy all conditions set
forth in §7.16(a), or which have been included in the calculation of
Unencumbered Asset Value pursuant to §7.16(b). The initial properties designated
by the Borrower to be Unencumbered Properties are described on Schedule 1.2
hereto.

Unencumbered Property Subsidiary. As defined in §7.16(a)(i). Each Subsidiary of
the Borrower or Controlled JV Entity which is or becomes a Guarantor pursuant to
§5.2(a) shall be an Unencumbered Property Subsidiary.

Unimproved Land. Land on which no development (other than improvements that are
not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). Notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
“like-kind” exchanges pursuant to Section 1031 of the Code shall be deemed to be
cash of the Borrower for purposes hereof. As used in this definition,
“Unrestricted” means the specified asset is not subject to any escrow, cash
trap, negative pledge, reserves or Liens or claims of any kind in favor of any
Person.

Unsecured Indebtedness. With respect to the Borrower and its Subsidiaries as of
any date of determination, the Indebtedness of such Persons which is not Secured
Indebtedness.

U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.16(g).

Wells Fargo Bank. As defined in the preamble hereto.

 

30



--------------------------------------------------------------------------------

Wholly Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

Withholding Agent. The Borrower, any Guarantor and the Agent, as applicable.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer (without giving effect to Accounting Standards Codification 842 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to the extent
any lease (or similar arrangement conveying the right to use) would be required
to be treated as a finance lease thereunder where such lease (or similar
arrangement) would have been treated as an operating lease under GAAP as in
effect immediately prior to the effectiveness of the Accounting Standards
Codification 842), provided that the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made in accordance with GAAP and made
without giving effect to Account Standards Codification 842.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

 

31



--------------------------------------------------------------------------------

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) For the purposes of calculating the covenants set forth in §§9.1-9.4 hereof,
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

(l) Unless otherwise indicated, all references to time are references to Central
time, daylight or standard, as applicable.

(m) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Maturity Date upon notice by the Borrower to the Agent given in accordance with
§2.6, such sums as are requested by the Borrower for the purposes set forth in
§2.8 up to a maximum aggregate principal amount outstanding (after giving effect
to all amounts requested) at any one time equal to such Lender’s Commitment;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing or would arise as a result thereof; and provided, further,
that the outstanding principal amount of the Revolving Credit Loans and Swing
Loans and the Letter of Credit Liabilities (after giving effect to all amounts
requested), shall not at any time exceed the Total Commitment or cause a
violation of the covenants set forth in §9.1. The Revolving Credit Loans shall
be made pro rata in accordance with each Lender’s Commitment Percentage. Each
request for a Revolving Credit Loan hereunder shall constitute a representation
and warranty by the Borrower that all of the conditions required of Borrower set
forth in §11 have been satisfied on the date of such request. The Agent may
assume that the conditions in §11 have been satisfied unless it receives prior
written notice from a Lender that such conditions have not been satisfied. No
Lender shall have any obligation to make Revolving Credit Loans to the Borrower
in the maximum aggregate principal outstanding balance of more than the
principal face amount of its Revolving Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit A hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions. One
Revolving Credit Note shall be payable to the

 

32



--------------------------------------------------------------------------------

order of each Lender in the principal amount equal to such Lender’s Commitment
or, if less, the outstanding amount of all Loans made by such Lender, plus
interest accrued thereon, as set forth below. The Borrower irrevocably
authorizes Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or the time of receipt of any payment
of principal thereof, an appropriate notation on Agent’s Record reflecting the
making of such Revolving Credit Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Revolving Credit Loans set forth on
Agent’s Record shall be prima facie evidence, absent manifest error, of the
principal amount thereof owing and unpaid to each Lender, but the failure to
record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Note when due.

§2.2 Facility Fee. The Borrower agrees to pay to the Agent for the account of
the Lenders in accordance with their respective Commitment Percentages a
facility fee (the “Facility Fee”) calculated at the rate per annum set forth
below based upon the applicable Credit Rating Level on the Total Commitment:

 

Credit Rating Level

   Facility Fee Rate  

Credit Rating Level 1

     0.100 % 

Credit Rating Level 2

     0.125 % 

Credit Rating Level 3

     0.150 % 

Credit Rating Level 4

     0.200 % 

Credit Rating Level 5

     0.250 % 

Credit Rating Level 6

     0.300 % 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.3, with a
final payment on the Maturity Date. The Facility Fee shall be determined by
reference to the Credit Rating Level in effect from time to time; provided,
however, that no change in the Facility Fee rate resulting from a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of a change.

§2.3 Reduction and Termination of the Commitments. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce the Total Commitments by $5,000,000 or an
integral multiple of $500,000 in excess thereof (provided that in no event shall
the Total Commitment be reduced in such manner to an amount less than
twenty-five percent (25%) of the largest Total Commitment ever existing under
this Agreement) or to terminate entirely the Commitments, whereupon the
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages of the amount specified in such notice or, as
the case may be, terminated, any such termination or reduction to be without
penalty except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans and Swing Loans and the Letter of
Credit Liabilities would

 

33



--------------------------------------------------------------------------------

exceed the Commitments of the Lenders as so terminated or reduced. Promptly
after receiving any notice from the Borrower delivered pursuant to this §2.3,
the Agent will notify the Lenders of the substance thereof. Any reduction of the
Commitment shall also result in a proportionate reduction (rounded to the next
lowest integral multiple of $100,000) in the maximum amount of Swing Loans and
available Letters of Credit. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Lenders the full amount of any Facility Fee under §2.2 then accrued on the
amount of the reduction. No reduction or termination of the Commitments may be
reinstated.

§2.4 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, each Swing
Loan Lender severally and not jointly agrees to lend to the Borrower Swing
Loans, and the Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the date which is five (5) Business Days prior to
the Maturity Date upon notice by the Borrower to the applicable Swing Loan
Lender given in accordance with this §2.4, such sums as are requested by the
Borrower for the purposes set forth in §2.8 in an aggregate principal amount at
any one time outstanding not exceeding the lesser (such lesser amount being
referred to as the “Swing Loan Availability” of a given Swing Loan Lender) of
(i) the Swing Loan Commitment minus the aggregate outstanding Swing Loans made
by the Swing Loan Lenders and (ii) the commitment of such Swing Loan Lender in
its capacity as a Lender minus the aggregate outstanding principal amount of the
Revolving Credit Loans made by such Swing Loan Lender; provided that in all
events (i) no Default or Event of Default shall have occurred and be continuing
or would arise as a result thereof; (ii) the outstanding principal amount of the
Revolving Credit Loans and Swing Loans and Letter of Credit Liabilities (after
giving effect to all amounts requested), shall not at any time exceed the Total
Commitment or cause a violation of the covenants set forth in §9.1 and (iii) if
at any time the aggregate principal amount of the Swing Loans held by such Swing
Loan Lender outstanding at such time exceeds the Swing Loan Availability of such
Swing Loan Lender at such time, the Borrower shall promptly pay to the Agent for
the account of such Swing Loan Lender the amount of such excess. Notwithstanding
anything to the contrary contained in this §2.4, no Swing Loan Lender shall be
obligated to make any Swing Loan at a time when any other Lender is a Defaulting
Lender, unless such applicable Swing Loan Lender is satisfied that the
participation therein will otherwise be fully allocated to the Lenders that are
Non-Defaulting Lenders consistent with §2.12(d) and the Defaulting Lender shall
not participate therein, except to the extent such Swing Loan Lender has entered
into arrangements with the Borrower or such Defaulting Lender that are
satisfactory to such Swing Loan Lender in its good faith determination to
eliminate such Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §11 have been satisfied on the date of such
funding. The Swing Loan Lender may assume that the conditions in §11 have been
satisfied unless Swing Loan Lender has received written notice from a Lender
that such conditions have not been satisfied. Each Swing Loan shall be due and
payable within five (5) Business Days of the date such Swing Loan was provided
and the Borrower hereby agrees (to the extent not repaid as contemplated by
§2.4(d) below) to repay each Swing Loan on or before the date that is five
(5) Business Days from the date such Swing Loan was provided. No Swing Loan may
be refinanced by another Swing Loan.

 

34



--------------------------------------------------------------------------------

(b) The Swing Loans shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Loan Notes”),
dated the date of this Agreement and completed with appropriate insertions. Each
Swing Loan Note shall be payable to the order of each applicable Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below. The Borrower irrevocably authorizes each Swing
Loan Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Swing Loan or at the time of receipt of any payment of principal
thereof, an appropriate notation on the applicable Swing Loan Lender’s Record
reflecting the making of such Swing Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Swing Loans set forth on each Swing
Loan Lender’s Record shall be prima facie evidence, absent manifest error, of
the principal amount thereof owing and unpaid to such Swing Loan Lender, but the
failure to record, or any error in so recording, any such amount on such Swing
Loan Lender’s Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any Swing Loan Note to make payments of principal of
or interest on such Swing Loan Note when due.

(c) Borrower shall request a Swing Loan by delivering to the Agent and the Swing
Loan Lender or Swing Loan Lenders selected by the Borrower to make a Swing Loan
a Loan Request Notice executed by an Authorized Officer or by telephonic notice
no later than 11:00 a.m. on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $500,000.00)
and providing the wire instructions for the delivery of the Swing Loan proceeds.
Any telephonic notice shall include all information to be specified in a written
Loan Request Notice and shall be promptly confirmed in writing by Borrower
pursuant to a Loan Request Notice sent to the applicable Swing Line Lender and
Agent by telecopy or electronic mail on the same day of the giving of such
telephonic notice. Each such Loan Request Notice shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept such Swing
Loan on the Drawdown Date. Notwithstanding anything herein to the contrary, a
Swing Loan shall bear interest at the rate per annum equal to the LIBOR Market
Index Rate plus the Applicable Margin for LIBOR Rate Loans. The proceeds of the
Swing Loan will be disbursed by wire by the Swing Loan Lender to the Agent no
later than 1:00 p.m. on the Drawdown Date. The amount so received by Agent
shall, subject to satisfaction of the applicable conditions set forth in §11 for
such borrowing, be made available to the Borrower no later than 2:00 p.m. on
such date.

(d) A Swing Loan Lender may on behalf of the Borrower request that each Lender,
including the Swing Loan Lender, make a Revolving Credit Loan pursuant to §2.1
in an amount equal to such Lender’s Commitment Percentage of the amount of the
Swing Loan made by such Swing Loan Lender that is outstanding on the date such
notice is given. Such Swing Loan Lender shall give notice to the Agent of any
such borrowing of Revolving Credit Loans not later than 12:00 p.m. on the
proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Credit Loans from a Swing Loan Lender under the
immediately preceding sentence, the Agent shall notify each Lender of the
proposed borrowing and that such Revolving Credit Loan shall bear interest at
the rate per annum equal to the LIBOR Market Index Rate plus the Applicable
Margin for LIBOR Rate Loans. The Borrower hereby irrevocably authorizes and
directs each Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of such Swing Loan Lender pursuant
to this §2.4(d) shall be considered a Revolving Credit Loan pursuant to §2.1.
Unless any of the events described in paragraph (g), (h) or (i) of §12.1 shall
have occurred (in which event the procedures of §2.4(e) shall apply), on

 

35



--------------------------------------------------------------------------------

the date of such borrowing, each Lender shall make the proceeds of its Revolving
Credit Loan available to the Agent for the account of the applicable Swing Loan
Lender at the Agent’s Lending Office prior to 2:00 p.m. in funds immediately
available. The proceeds of such Revolving Credit Loan shall be immediately
applied to repay the applicable Swing Loan.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.4(d), each Lender will, on the date such Revolving Credit
Loan pursuant to §2.4(d) was to have been made, purchase an undivided
participation interest in the applicable Swing Loan in an amount equal to its
Commitment Percentage of such Swing Loan. Each Lender will immediately transfer
to the applicable Swing Loan Lender in immediately available funds the amount of
its participation.

(f) Whenever at any time after a Swing Loan Lender has received from any Lender
such Lender’s participation interest in a Swing Loan, such Swing Loan Lender
receives any payment on account thereof, such Swing Loan Lender will distribute
to such Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by a Swing Loan Lender is required
to be returned, such Lender will return to such Swing Loan Lender any portion
thereof previously distributed by such Swing Loan Lender to it.

(g) Each Lender’s obligation to fund a Revolving Credit Loan as provided in
§2.4(d) or to purchase participation interests pursuant to §2.4(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender or the Borrower or Guarantors, if any, may have
against the applicable Swing Loan Lender, the Borrower or Guarantors, if any,
the REIT, or anyone else for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or Guarantors, if any, or any
of their respective Subsidiaries; (iv) any breach of this Agreement or any of
the other Loan Documents by the Borrower, Guarantors, if any, or any Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the applicable Swing Loan Lender by any Lender, such Swing Loan Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Effective Rate. If such Lender does not pay such amount forthwith
upon the applicable Swing Loan Lender’s demand therefor, and until such time as
such Lender makes the required payment, such applicable Swing Loan Lender shall
be deemed to continue to have outstanding Swing Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Credit Loans, and any
other amounts due it hereunder, to the applicable Swing Loan Lender to fund
Swing Loans in the amount of the participation in Swing Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise). Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Lender under its Commitment.

 

36



--------------------------------------------------------------------------------

(h) Upon demand by the Agent or a Swing Loan Lender at any time while a Lender
is a Defaulting Lender, the Borrower shall deliver to the Agent for the benefit
of the Swing Loan Lender within one (1) Business Day of such demand, cash
collateral or other credit support satisfactory to the applicable Swing Loan
Lender in its sole discretion in an amount equal to such Defaulting Lender’s
Commitment Percentage of the aggregate principal amount of the Swing Loans then
outstanding

§2.5 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto and on any earlier date on which the
Commitments shall terminate as provided in §2.3.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.6 Requests for Revolving Credit Loans. The Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request Notice”) by
12:00 noon on the date of the proposed Drawdown Date with respect to Base Rate
Loans and three (3) Business Days prior to the proposed Drawdown Date with
respect to LIBOR Rate Loans. Each such notice shall specify with respect to the
requested Revolving Credit Loan the proposed principal amount of such Revolving
Credit Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Each such
notice shall also contain (i) a general statement as to the purpose for which
such advance shall be used (which purpose shall be in accordance with the terms
of §2.8) and (ii) a certification by an Authorized Officer that the Borrower and
Guarantors, if any, are and will be in compliance with all covenants under the
Loan Documents after giving effect to the making of such Revolving Credit Loan.
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof. Each such Loan Request Notice shall be irrevocable and binding
on the Borrower and shall obligate the Borrower to accept the Revolving Credit
Loan requested from the Lenders on the proposed Drawdown Date. Each Loan Request
Notice shall be (a) for a Base Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $100,000.00 in excess thereof; or
(b) for a LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $500,000.00 in excess thereof; provided, however, that
there shall be no more than ten (10) different Interest Periods for LIBOR Rate
Loans outstanding at any one time.

 

37



--------------------------------------------------------------------------------

§2.7 Funds for Loans.

(a) Not later than 2:00 p.m. on the proposed Drawdown Date of any Revolving
Credit Loans, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Revolving Credit Loans
which may be disbursed pursuant to §2.1. Upon receipt from each such Lender of
such amount, and upon receipt of the documents required by §11 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans made available to the Agent by the Lenders, as
applicable, as instructed by Borrower not later than 3:00 p.m. on the proposed
Drawdown Date of any Revolving Credit Loans. The failure or refusal of any
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Revolving
Credit Loans shall not relieve any other Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Revolving Credit Loans.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

§2.8 Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to pay closing costs in connection with this Agreement
and to refinance the Existing Credit Agreement, refinance other outstanding
Indebtedness, finance acquisitions and development, and for general corporate
purposes of the Borrower, REIT, and Borrower’s Subsidiaries.

§2.9 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is thirty
(30) days prior to the Maturity Date, each Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to such
Issuing Lender and the Agent, or amend or extend such Letter of Letters of
Credit up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed $75,000,000 (the “L/C Commitment Amount”); provided, that an Issuing
Lender shall not be obligated to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate Stated Amount of the

 

38



--------------------------------------------------------------------------------

outstanding Letters of Credit issued by such Issuing Lender would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Commitment of
such Issuing Lender in its capacity as a Lender, provided that (i) no Default or
Event of Default shall have occurred and be continuing or would arise as a
result thereof, (ii) in no event shall the sum of (A) the Outstanding Revolving
Credit Loans and Swing Loans and (B) the aggregate amount of Letter of Credit
Liabilities (after giving effect to all Letters of Credit requested) exceed the
Total Commitment or cause a violation of the covenants set forth in §9.1,
(iii) the conditions set forth in §11 shall have been satisfied, (iv) in no
event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of Credit; and
(v) unless agreed to by an Issuing Lender, the Borrower shall not request and an
Issuing Lender shall not be required to issue, a Letter of Credit with a face
amount of less than $100,000.00. Notwithstanding anything to the contrary
contained in this §2.9, no Issuing Lender shall be obligated to issue, amend,
extend, renew or increase any Letter of Credit at a time when any other Lender
is a Defaulting Lender, unless the applicable Issuing Lender is satisfied that
the participation therein will otherwise be fully allocated to the Lenders that
are Non-Defaulting Lenders consistent with §2.12(d) and the Defaulting Lender
shall have no participation therein, except to the extent such Issuing Lender
has entered into arrangements with the Borrower or such Defaulting Lender which
are satisfactory to such Issuing Lender in its good faith determination to
eliminate the Issuing Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. An Issuing Lender
may assume that the conditions in §11 have been satisfied unless it receives
written notice from a Lender that such conditions have not been satisfied. Each
Letter of Credit Request shall be executed by an Authorized Officer of the
Borrower. Each Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower. No
Issuing Lender shall have a duty to verify the authenticity of any signature
appearing on a Letter of Credit Request. The Borrower assumes all risks with
respect to the use of the Letters of Credit. Unless the applicable Issuing
Lender and the Required Lenders otherwise consent, the term of any Letter of
Credit shall not exceed a period of time commencing on the issuance of the
Letter of Credit and ending on the date which is thirty (30) days prior to the
Maturity Date (but in any event the term shall not extend beyond the Maturity
Date). Notwithstanding the foregoing, in no event may the expiration date of any
Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Maturity Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Maturity Date; provided further, that a Letter
of Credit may, as a result of its express terms or as the result of the effect
of an automatic extension provision, have an expiration of not more than one
year beyond the Maturity Date (any such Letter of Credit being referred to as an
“Extended Letter of Credit”) so long as the Borrower delivers to the Agent no
later than 30 days prior to the Maturity Date Cash Collateral for such Letter of
Credit for deposit into the Collateral Account in an amount equal to the maximum
amount available to be drawn under such Letter of Credit; provided, that the
obligations of the Borrower under this section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date 30 days prior to the Maturity Date, such failure
shall be treated as a drawing under such Extended Letter of Credit (in an amount
equal to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Lenders in accordance with
the immediately following subsections (h) and (i), with the proceeds being
utilized to provide Cash Collateral for such Letter of Credit.

 

39



--------------------------------------------------------------------------------

The amount available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Commitment as a Loan. Each Issuing Lender shall promptly notify the Agent of the
issuance of any Letter of Credit, including the amount thereof. The Existing
Letters of Credit shall upon the Closing Date be deemed to be Letters of Credit
under this Agreement.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender
selected by the Borrower to issue such Letter of Credit and the Agent at least
five (5) Business Days (or such shorter period as the applicable Issuing Lender
and Agent may approve) prior to the date upon which the requested Letter of
Credit is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of §2.8 of this Agreement), and
(ii) a certification by an Authorized Officer that the Borrower and Guarantors,
if any, are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the applicable Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit F attached hereto) and documents as such Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The applicable Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the requested Letter of Credit on or before five
(5) Business Days following receipt of the documents last due pursuant to
§2.9(b). Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender and Borrower in their reasonable discretion.

(d) [reserved].

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender that issued such Letter of Credit (i) for its own account, a
Letter of Credit fee calculated at the rate of one-eighth of one percent
(0.125%) per annum of the amount available to be drawn under such Letter of
Credit (which fee shall not be less than $1,500 in any event), and (ii) for the
accounts of the Lenders (including the Issuing Lender that issued such Letter of
Credit) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to LIBOR Rate Loans on the
amount available to be drawn under such Letter of Credit. Such fees under
§2.9(e)(ii) shall be payable in quarterly installments in arrears with respect
to each Letter of Credit on the first day of each fiscal quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Commitments shall terminate
and on the expiration or return of any Letter of Credit. In addition, the
Borrower shall pay to Issuing Lender for its own account within five (5) days of
demand of Issuing Lender the standard issuance and documentation charges for
Letters of Credit issued from time to time by Issuing Lender.

(f) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender that issued such Letter
of Credit shall promptly notify the Borrower and the Agent thereof along with
such Issuing Lender’s

 

40



--------------------------------------------------------------------------------

determination that such demand for payment complies with the requirement of such
Letter of Credit and the date on which payment is to be made by such Issuing
Bank as a result of such demand. The Borrower hereby absolutely, unconditionally
and irrevocably agrees to pay and reimburse each Issuing Lender for the amount
of each demand for payment under each Letter of Credit issued by such Issuing
Lender at or prior to the date on which payment is to be made by such Issuing
Lender to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind (other than as provided in this subsection). Upon
receipt by an Issuing Lender of any payment in respect of any Reimbursement
Obligation, such Issuing Lender shall promptly pay to the Agent for the account
of each Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (h) such Lender’s Commitment
Percentage of such payment.

(g) Upon its receipt of a notice referred to in the immediately preceding
subsection (f), the Borrower shall advise the Agent and the applicable Issuing
Lender whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse such Issuing Lender for the amount of the related demand
for payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent and the applicable Issuing Lender, or if
the Borrower fails to reimburse the applicable Issuing Lender for a demand for
payment under a Letter of Credit by the date of such payment, the failure of
which the applicable Issuing Lender shall promptly notify the Agent, then (i) if
the applicable conditions contained in §11 would permit the making of Revolving
Credit Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Credit Loans (which shall be Base Rate Loans) in an amount equal to
the unpaid Reimbursement Obligation and the Agent shall give each Lender prompt
notice (with a copy to the Borrower) of the amount of the Revolving Credit Loan
to be made available to the Agent not later than 12:00 p.m. and (ii) if such
conditions would not permit the making of Revolving Credit Loans, the provisions
of subsection (i) of this Section shall apply. The limitations set forth in the
sixth sentence of §2.6 shall not apply to any borrowing of Base Rate Loans under
this subsection.

(h) Immediately upon (i) the Closing Date with respect to all Existing Letters
of Credit and (ii) the date of issuance by an Issuing Lender of any Letter of
Credit, each Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from the applicable Issuing Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of such Issuing
Lender with respect to such Letter of Credit and each Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Lender to pay
and discharge when due, to the extent and in the manner set forth in the
immediately following subsection (i) below, such Lender’s Commitment Percentage
of such Issuing Lender’s liability under such Letter of Credit. In addition,
upon the making of each payment by a Lender to the Agent for the account of an
Issuing Lender in respect of any Letter of Credit issued by it pursuant to the
immediately following subsection (i), such Lender shall, automatically and
without any further action on the part of such Issuing Lender, the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Lender by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to such Issuing Lender pursuant to §2.9(e)(i)).

 

41



--------------------------------------------------------------------------------

(i) Each Lender severally agrees to pay to the Agent, for the account of each
Issuing Lender, on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by such Issuing
Lender under each Letter of Credit issued by it to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (g);
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Lender shall be required to fund, whether as a
Revolving Credit Loan or as a participation, shall not exceed such Lender’s
Commitment Percentage of such drawing except as otherwise provided in §2.12(d).
If the notice referenced in the first sentence of §2.9(g) is received by a
Lender not later than 12:00 p.m., then such Lender shall make such payment
available to the Agent not later than 2:00 p.m. on the date of demand therefor;
otherwise, such payment shall be made available to the Agent not later than
12:00 p.m. on the next succeeding Business Day. Each Lender’s obligation to make
such payments to the Agent under this subsection, and the Agent’s right to
receive the same for the account of the applicable Issuing Lender, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in §12(g),
(h) or (i), (iv) the termination of the Commitments or (v) the delivery of Cash
Collateral in respect of any Extended Letter of Credit. Each such payment to the
Agent for the account of the applicable Issuing Lender shall be made without any
offset, abatement, withholding or deduction whatsoever.

(j) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(k) The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, any Issuing Lender
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, electronic mail or otherwise;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document or draft required by or from a
beneficiary in order to make a disbursement under a Letter of Credit or the
proceeds thereof; (vii) for the misapplication by the beneficiary of any Letter
of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of Agent or
any Lender. None of the foregoing will affect, impair or prevent the vesting of
any of the rights or powers granted to Agent, the Issuing Lenders or the Lenders
hereunder. In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Agent, Issuing
Lenders or the other Lenders in good faith will be binding on the Borrower and
will not put Agent, Issuing Lenders or

 

42



--------------------------------------------------------------------------------

the other Lenders under any resulting liability to the Borrower; provided
nothing contained herein shall relieve any Issuing Lender for liability to the
Borrower arising as a result of the gross negligence or willful misconduct of
such Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

(l) Upon demand by the Agent or the Issuing Lender at any time while a Lender is
a Defaulting Lender, the Borrower shall deliver to the Agent for the benefit of
the Issuing Lender within one (1) Business Day of such demand, cash collateral
or other credit support satisfactory to the Issuing Lender in its sole
discretion in an amount equal to such Defaulting Lender’s Commitment Percentage
of the aggregate principal amount of the Letter of Credit Liabilities then
outstanding.

§2.10 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.10, the Borrower shall
have the option from time to time prior to the Maturity Date to request one or
more increases in the Total Commitment to not more than $1,500,000,000.00 (less
the amount of any reductions of the Total Commitments under §2.3) by giving
written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $25,000,000.00 and increments
of $5,000,000.00 in excess thereof (or such smaller amounts as the Agent may
approve). Upon receipt of any Increase Notice, the Agent shall consult with
Arrangers and shall notify the Borrower of the amount of facility fees to be
paid to any Lenders who provide an additional Commitment in connection with such
increase in the Total Commitment (which shall be in addition to the fees to be
paid to Agent or to the Arrangers pursuant to the Agreement Regarding Fees). If
the Borrower agrees to pay the facility fees so determined, then the Agent shall
send a notice to all Lenders (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Commitment and of
the facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Commitment upon such terms shall provide Agent with a
written commitment letter specifying the amount of the additional Commitment by
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Borrower, the Agent and the Arrangers shall allocate the
Commitment Increase among the Lenders who provide such commitment letters on
such basis as they shall reasonably agree. If the additional Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arrangers or the Borrower
may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be reasonably acceptable
to Agent, Arrangers and the Borrower) to become a Lender and provide an
additional Commitment. The Agent shall provide all Lenders with a notice setting
forth the amount, if any, of the additional Commitment to be provided by each
Lender and the revised Commitment Percentages which shall be applicable after
the effective date of the Commitment Increase specified therein (the “Increase
Date”). In no event shall any Lender be obligated to provide an additional
Commitment.

(b) On any Increase Date the outstanding principal balance of the Loans and
participation in Letters of Credit shall be reallocated among the Lenders such
that after the applicable Increase Date the outstanding principal amount of
Loans owed to and participations in

 

43



--------------------------------------------------------------------------------

Letters of Credit of each Lender shall be equal to such Lender’s Commitment
Percentage (as in effect after the applicable Increase Date) of the Outstanding
principal amount of all Loans and Letters of Credit Outstanding. On any Increase
Date those Lenders whose Commitment Percentage is increasing shall advance the
funds to the Agent and the funds so advanced shall be distributed among the
Lenders whose Commitment Percentage is decreasing as necessary to accomplish the
required reallocation of the outstanding Loans. The funds so advanced shall be
Base Rate Loans until converted to LIBOR Rate Loans which are allocated among
all Lenders based on their Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.10 the Agent may unilaterally revise Schedule 1.1 and the Borrower shall
execute and deliver to the Agent new Notes for each Lender whose Commitment has
changed so that the principal amount of such Lender’s Note shall equal its
Commitment. The Agent shall deliver such replacement Notes to the respective
Lenders in exchange for the Notes replaced thereby which shall be promptly
surrendered by such Lenders to Borrower. Such new Notes shall provide that they
are replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Increase Date and shall otherwise be in
substantially the form of the replaced Notes. Simultaneously with the issuance
of any new Notes pursuant to this §2.10(c), if required by the Agent, the
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Notes and the enforceability thereof, in form and substance substantially
similar to the opinion delivered in connection with the first disbursement under
this Agreement. The surrendered Notes shall be canceled and promptly returned to
the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.10 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) The Borrower shall pay (A) to the Agent those fees described in and
contemplated by the Agreement Regarding Fees with respect to the applicable
Commitment Increase, and (B) to the Arrangers such facility fees as the Lenders
who are providing an additional Commitment may require to increase the aggregate
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. The Arrangers shall pay to the Lenders acquiring the
increased Commitment certain fees pursuant to their separate agreement; and

(ii) On the date any Increase Notice is given and on the date such increase
becomes effective, both immediately before and after the Total Commitment is
increased, there shall exist no Default or Event of Default; and

(iii) The representations and warranties made by the Borrower and the
Guarantors, if any, in the Loan Documents or otherwise in connection therewith
on or after the date thereof shall have been true and correct in all material
respects when made and shall also be true and correct in all material respects
on the date of such Increase Notice and on the date the Total Commitment is
increased, both immediately before and after the Total Commitment is increased
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty that is qualified by any materiality standard shall
be required to be true and correct in all respects); and

 

44



--------------------------------------------------------------------------------

(iv) The Borrower and the Guarantors, if any, shall execute and deliver to Agent
and the Lenders such additional documents, instruments, certifications and
opinions as the Agent may reasonably require in its sole and absolute
discretion, including, without limitation, a Compliance Certificate,
demonstrating compliance with all covenants, representations and warranties set
forth in the Loan Documents after giving effect to the increase; and

(v) The Borrower and the Guarantors, if any, shall satisfy such other conditions
to such increase as Agent may require in its reasonable discretion.

§2.11 Extension of Maturity Date. The Borrower shall have the right, exercisable
two times, to extend the Maturity Date, as in effect as of the date such right
is exercised, by six (6) months per each request, upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Maturity Date:

(a) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is ninety
(90) days and not later than the date which is thirty (30) days prior to the
then current Maturity Date (as determined without regard to such extension).

(b) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to six and one-quarter (6.25) basis points on
the Total Commitment in effect on the then current Maturity Date (as determined
without regard to such extension), which fee shall, when paid, be fully earned
and non-refundable under any circumstances.

(c) No Default. On the date an Extension Request is given and on the then
current Maturity Date (as determined without regard to such extension) there
shall exist no Default or Event of Default.

(d) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors, if any, in the Loan Documents or otherwise in
connection therewith on or after the date thereof shall have been true and
correct in all material respects when made and shall also be true and correct in
all material respects on the date an Extension Request is given and on the then
current Maturity Date (as determined without regard to such extension) (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty that is qualified by any materiality standard shall be required to be
true and correct in all respects).

§2.12 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law and in
addition to the rights and remedies that may be available to the Agent, the
Lenders or the Borrower under this Agreement or Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in §27.

 

45



--------------------------------------------------------------------------------

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to §12 or otherwise) or
received by the Agent from a Defaulting Lender pursuant to §13 shall be applied
at such time or times as may be determined by the Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Lender or the Swing Loan Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposures with
respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Lenders’
future Fronting Exposures with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
subsection (e) below; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swing Loan Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
Swing Loan Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or amounts owing by such Defaulting Lender under §2.9(i) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in §11 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Liabilities and Swing Loans are held by the Lenders pro rata in accordance with
their respective Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents thereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Facility Fee payable
under §2.2 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender)

 

46



--------------------------------------------------------------------------------

(ii) Each Defaulting Lender shall be entitled to receive the fee payable under
§2.9(e)(ii) for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Facility Fee or Letter of Credit fee not required to
be paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to the
Issuing Lenders and the Swing Loan Lenders, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lenders’ or Swing Loan Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Percentages (determined without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to §37, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Swing Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Loans in an amount equal to the Swing Loan Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Lenders’
Fronting Exposures in accordance with the procedures set forth in this
subsection.

(ii) At any time that there shall exist a Defaulting Lender, within five
(5) Business Days following the written request of the Agent or an Issuing
Lender (with a copy to the Agent), the Borrower shall Cash Collateralize such
Issuing Lender’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of such Issuing Lender with respect to
Letters of Credit issued and outstanding at such time.

 

47



--------------------------------------------------------------------------------

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Agent, for the benefit of the Issuing
Lenders, and agree to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the Agent
reasonably determines that Cash Collateral is subject to any right or claim of
any Person other than the Agent and the Issuing Lenders as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposures of the Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time, the Borrower will, within five (5) Business
Days following the written request of the Agent, pay or provide to the Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Lenders’ Fronting Exposures shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Agent and the
Issuing Lenders that there exists excess Cash Collateral; provided that, subject
to the immediately preceding subsection (b), the Person providing Cash
Collateral and the Issuing Lenders may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f) Defaulting Lender Cure. If the Borrower, the Agent, the Swing Loan Lenders
and the Issuing Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with their respective Commitment Percentages (determined
without giving effect to the immediately preceding subsection (d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to Fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

48



--------------------------------------------------------------------------------

(g) Purchase of Defaulting Lender’s Commitment/Loans. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitment and Loans to an
assignee subject to and in accordance with the provisions of §18. No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an assignee. In addition, any Lender who is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion,
acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment and Loans via an assignment subject to and in accordance with the
provisions of §18. In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding §18, shall pay to the Agent an assignment fee in the amount of
$7,500. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent
or any of the Lenders.

§2.13 Pro Rata Share. Except to the extent otherwise provided herein: (a) each
borrowing from the Lenders under §2.1, §2.4 and §2.9 shall be made from the
Lenders, each payment of the fees under §2.2, §2.9(e)(ii) and §2.11(b) shall be
made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under §2.3 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them, provided that,
subject to §2.12, if immediately prior to giving effect to any such payment in
respect of any Loans the outstanding principal amount of the Loans shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time such Loans were made, then such payment shall be applied to
the Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loans being held by the Lenders pro rata in
accordance with such respective Commitments; (c) each payment of interest on
Loans shall be made for the account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders; (d) the conversion and continuation of Loans of a particular Type shall
be made pro rata among the Lenders according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
such Loan of such Type shall be coterminous; (e) the Lenders’ participation in,
and payment obligations in respect of, Swing Loans under §2.4, shall be in
accordance with their respective Commitment Percentages; and (f) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
§2.9, shall be in accordance with their respective Commitment Percentages. All
payments of principal, interest, fees and other amounts in respect of the Swing
Loans shall be for the account of the Swing Loan Lender only (except to the
extent any Lender shall have acquired a participating interest in any such Swing
Loan pursuant to §2.4(e), in which case such payments shall be pro rata in
accordance with such participating interests).

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans and Swing Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon.

 

49



--------------------------------------------------------------------------------

§3.2 Mandatory Prepayments. If at any time the sum of the aggregate outstanding
principal amount of the Revolving Credit Loans and Swing Loans and the aggregate
Letter of Credit Liabilities exceeds the Total Commitment then the Borrower
shall immediately pay the amount of such excess to the Agent for the respective
accounts of the Lenders, as applicable, for application to the Loans as provided
in §3.4, together with any additional amounts payable pursuant to §4.8, except
that the amount of any Swing Loans shall be paid solely to the applicable Swing
Loan Lender.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time and from time to time without penalty or premium; provided,
that if any prepayment of the outstanding amount of any LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 10:00 a.m. at least three
(3) days prior written notice of any prepayment pursuant to this §3.3 of LIBOR
Rate Loans unless a shorter notice period is agreed to in writing by the Agent,
and one (1) Business Day’s prior written notice of any prepayment pursuant to
this §3.3 of Base Rate Loans, in each case specifying the proposed date of
prepayment of the Loans and the principal amount to be prepaid (provided that
any such notice may be revoked or modified upon one (1) day’s prior notice to
the Agent). Notwithstanding the foregoing, no prior notice shall be required for
the prepayment of any Swing Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then to the principal of Revolving Credit Loans. In the absence of instruction
by the Borrower, prepayments shall be applied first to the principal of Base
Rate Loans, and then to the principal of LIBOR Rate Loans.

§3.5 Effect of Prepayments. Amounts of the Loans prepaid under §3.2 and §3.3
prior to the Maturity Date may be reborrowed as provided in §2.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans to a Revolving Credit Loan of another Type and such
Revolving Credit Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a

 

50



--------------------------------------------------------------------------------

LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) Business
Days’ prior written notice of such election and the Interest Period requested
for such Loan, the principal amount of the Loan so converted shall be in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of $500,000.00
in excess thereof and, after giving effect to the making of such Loan, there
shall be no more than ten (10) different Interest Periods for LIBOR Rate Loans
outstanding at any one time unless all of the Lenders otherwise consent in
writing; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Revolving Credit Loans of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Loan in
a principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $500,000.00. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Lending Office. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower. The Agent shall
promptly notify the Lenders of the applicable LIBOR or Base Rate.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) Subject to the proviso in the preceding clause (b), in the event that the
Borrower does not notify the Agent of its election hereunder with respect to any
LIBOR Rate Loan, such Loan shall be automatically continued at the end of the
applicable Interest Period as a LIBOR Rate Loan for an Interest Period of one
month unless such Interest Period shall be greater than the time remaining until
the Maturity Date, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period.

§4.2 Fees. The Borrower agrees to pay to Wells Fargo Bank, KeyBank, JPM, Agent
and Arrangers for their own account certain fees for services rendered or to be
rendered in connection with the Loans as provided pursuant to the Fee Letter
(the “Agreement Regarding Fees”). All such fees shall be fully earned when paid
and nonrefundable under any circumstances.

§4.3 Agent’s Fee. The Borrower shall pay to Agent, for the Agent’s own account,
an annual administration fee as provided in the Agreement Regarding Fees. The
Agent’s fee shall be payable as provided in the Agreement Regarding Fees.

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. on the day when due, in each case in lawful money of the United States
in immediately available funds. If not received by 2:00 p.m. on the

 

51



--------------------------------------------------------------------------------

day when due, the Agent is hereby authorized to charge the accounts of the
Borrower with Wells Fargo Bank, on the dates when the amount thereof shall
become due and payable, with the amounts of the principal of and interest on the
Loans and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders (including the Swing Loan Lenders) under the Loan Documents.
Subject to the foregoing, all payments made to Agent on behalf of the Lenders,
and actually received by Agent, shall be deemed received by the Lenders on the
date actually received by Agent.

(b) The obligations of the Borrower to the Lenders (including the Swing Loan
Lender) under this Agreement (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other Person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower, or any of its Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Lender to conform to the terms of a Letter of Credit (if, in Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing,
provided that such other circumstances or happenings shall not have been the
result of gross negligence or willful misconduct on the part of the Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods.

 

52



--------------------------------------------------------------------------------

§4.5 Computations. All computations of interest on the LIBOR Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. All computations of interest on Base Rate
Loans (including Base Rate Loans determined by reference to the LIBOR Rate)
shall be based on a year of 365 or 366 days, as applicable, and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans.

(a) If, on or prior to the determination of LIBOR for any Interest Period:

(i) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(ii) the Agent reasonably determines (which determination shall be conclusive)
that LIBOR is not likely to adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Rate Loans for such Interest Period; or

(iii) the Agent reasonably determines (which determination shall be conclusive)
that quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR Rate
Loans;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, in the case of clauses (i),
(ii) and (iii), the Lenders shall be under no obligation to, and shall not, make
additional LIBOR Rate Loans, continue LIBOR Rate Loans or convert Loans into
LIBOR Rate Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Rate Loan, either repay such Loan or
convert such Loan into a Base Rate Loan.

(b) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to clauses (b)-(e) of this §4.6 will occur prior to the
applicable Benchmark Transition Start Date.

(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

53



--------------------------------------------------------------------------------

(d) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to clauses (b)-(e) of this
§4.6, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to clauses (b)-(e) of this §4.6.

(e) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Rate Loan, conversion to or continuation of LIBOR Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon LIBOR will not be used in any determination of Base Rate.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection

 

54



--------------------------------------------------------------------------------

with the use of LIBOR as a basis for calculating the rate of interest on a LIBOR
Rate Loan; (ii) LIBOR is used merely as a reference in determining such rate;
and (iii) the Borrower has accepted LIBOR as a reasonable and fair basis for
calculating such rate and any Breakage Costs. The Borrower further agrees to pay
the Breakage Costs, if any, whether or not a Lender elects to purchase, sell
and/or match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future Applicable Law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve (other
than the Eurodollar Reserve Percentage), assessment, liquidity, capital adequacy
or other similar requirements (whether or not having the force of law and which
are not already reflected in any amounts payable by the Borrower hereunder)
against assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

 

55



--------------------------------------------------------------------------------

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender in good faith
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy or liquidity (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital or liquidity as a consequence of such
Lender’s commitment to make Loans or participate in Letters of Credit hereunder
to a level below that which such Lender or holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s or such holding company’s then existing policies with respect to
capital adequacy or liquidity and assuming the full utilization of such entity’s
capital) by any amount deemed by such Lender to be material, then such Lender
may notify the Borrower thereof. The Borrower agrees to pay to such Lender the
amount of such reduction in the return on capital as and when such reduction is
determined, upon presentation by such Lender of a statement of the amount
setting forth the Lender’s calculation thereof. In determining such amount, such
Lender may use any reasonable averaging and attribution methods generally
applied by such Lender. For purposes of §4.9 and §4.10, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, publications,
orders, guidelines and directives thereunder or issued in connection therewith
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
adopted and gone into effect after the date hereof regardless of when adopted,
enacted or issued.

§4.11 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loans, all Loans shall bear interest
payable on demand at a rate per annum equal to two percent (2.0%) above an
amount equal to the sum of the Base Rate plus the Applicable Margin in effect
from time to time (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment) and the fee payable with respect to Letters
of Credit shall be increased to a rate equal to two percent (2.0%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.

 

56



--------------------------------------------------------------------------------

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, if any, the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under Applicable
Law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under Applicable
Law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by Applicable Law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations, such excess shall be refunded to the Borrower. All interest paid or
agreed to be paid to the Lenders shall, to the extent permitted by Applicable
Law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by Applicable Law. This
Section shall control all agreements between or among the Borrower, the
Guarantors, if any, the Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.16(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10 and the Required Lenders are not also doing the same, then, upon request
of the Borrower, such Lender, as applicable, shall use reasonable efforts in a
manner consistent with such institution’s practice in connection with loans like
the Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by the Borrower under the foregoing provisions, provided
that such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.16(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 for which the Required Lenders are not also doing the
same and following the request of the Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”), then,
within thirty (30) days after such notice or request for payment or
compensation, the Borrower shall have the one-time right as to such Affected
Lender, to be exercised by delivery of written notice delivered to the Agent and
the Affected Lender within thirty (30) days of receipt of such notice, to elect
to

 

57



--------------------------------------------------------------------------------

cause the Affected Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Affected Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent). Upon any such purchase of
the Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender, shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by the Borrower to the Affected Lender,
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.

§4.16 Taxes.

(a) Issuing Lender. For purposes of this Section, the term “Lender” includes the
Issuing Lenders and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Guarantor under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other
Guarantors shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Guarantors shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

58



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower or another
Guarantor has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the other Guarantors to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of §18 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this subsection. The provisions of this subsection
shall continue to inure to the benefit of an Agent following its resignation or
removal as Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Guarantor shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

59



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN, or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Agent) of IRS Form W-8BEN or
W-8BEN-E, as applicable,; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

 

60



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment

 

61



--------------------------------------------------------------------------------

of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

§5. UNSECURED OBLIGATIONS; GUARANTY.

§5.1 Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis.

§5.2 Guarantors.

(a) In the event that (i) Borrower determines that certain Real Estate of a
Wholly Owned Subsidiary of the Borrower or a Controlled JV Entity is to be
included as an Unencumbered Property and (ii) such Wholly Owned Subsidiary of
the Borrower or Controlled JV Entity, as applicable, has incurred, acquired,
suffered to exist or otherwise is liable with respect to Unsecured Indebtedness,
the Borrower shall, as a condition to such inclusion, cause each such Wholly
Owned Subsidiary or Controlled JV Entity, as applicable, to execute and deliver
to Agent a Joinder Agreement (and if such Wholly Owned Subsidiary or Controlled
JV Entity is the first Guarantor, then such Subsidiary shall execute and deliver
the Guaranty and such Subsidiary and Borrower shall execute and deliver the
Contribution Agreement), and such Wholly Owned Subsidiary or Controlled JV
Entity, as applicable, shall become a Guarantor hereunder. Further, as a
condition to any Subsidiary of the Borrower or Controlled JV Entity, as
applicable, that owns an Unencumbered Property or other assets the value of
which is then included in the determination of Unencumbered Asset Value
incurring, acquiring, suffering to exist or otherwise becoming liable with
respect to Unsecured Indebtedness, Borrower shall cause such Subsidiary or
Controlled JV Entity, as applicable, to execute and deliver to Agent a Joinder
Agreement (and if such Subsidiary or Controlled JV Entity is the first
Guarantor, then such Subsidiary shall execute and deliver the Guaranty and such
Subsidiary and Borrower shall execute and deliver the Contribution Agreement),
and such Subsidiary or Controlled JV Entity, as applicable, shall become a
Guarantor hereunder.

(b) Borrower shall cause any Subsidiary of the Borrower that is the borrower or
co-borrower under, guarantees, or otherwise becomes obligated in respect of, any
Unsecured Indebtedness of the Borrower or any other Subsidiary of the Borrower,
to simultaneously execute and deliver to Agent a Joinder Agreement (and if such
Subsidiary is the first Guarantor, then such Subsidiary shall execute and
deliver the Guaranty and such Subsidiary and Borrower shall execute and deliver
the Contribution Agreement), and such Subsidiary shall become a Guarantor
hereunder.

 

62



--------------------------------------------------------------------------------

(c) Any Subsidiary or Controlled JV Entity subject to clauses (a) or (b) above
shall not be restricted by its respective organizational documents and
Applicable Law, from serving as a Guarantor hereunder. The Borrower shall
further cause all representations, covenants and agreements in the Loan
Documents with respect to the Guarantors, if any, to be true and correct with
respect to each such Subsidiary, or Controlled JV Entity. In connection with the
delivery of the Guaranty or such Joinder Agreement, the Borrower shall deliver
to the Agent such organizational agreements, resolutions, consents, opinions and
other documents and instruments as the Agent may reasonably require.

§5.3 Release of a Guarantor.

The Borrower may request in writing that the Agent release, and upon receipt of
such request the Agent shall release (subject to the terms hereof), a Guarantor
from the Guaranty so long as: (a) no Default or Event of Default shall then be
in existence or would occur as a result of such release; (b) the Agent shall
have received such written request at least ten (10) Business Days prior to the
requested date of release (or such shorter period as may be acceptable to the
Agent in its sole discretion); and (c) such Guarantor is no longer required to
be a Guarantor pursuant to the terms of §5.2(a) or (b). Delivery by the Borrower
to the Agent of any such request for a release shall constitute a representation
by the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. REIT is a corporation duly organized pursuant
to its charter filed with the Tennessee Secretary of State, and is validly
existing and in good standing under the laws of Tennessee. REIT is organized and
conducts its business in a manner which enables it to qualify as a real estate
investment trust under, and is entitled to the benefits of, §856 of the Code,
and has elected to be treated as a real estate investment trust pursuant to the
Code. The Borrower is a limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Tennessee Secretary of State,
and is validly existing and in good standing under the laws of Tennessee. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdictions where the
Unencumbered Properties owned or leased by it are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
reasonably be expected to have a Material Adverse Effect.

(b) Subsidiaries. Each of the Subsidiaries of REIT and the Subsidiaries of the
Borrower (i) is a corporation, limited partnership, general partnership, limited
liability company or trust duly organized under the laws of its State of
organization and is validly existing and in good standing under the laws
thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where an
Unencumbered Property owned or leased by it is located and in each other
jurisdiction where a failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors, if any,
is a party and the transactions contemplated hereby and thereby (i) are within
the authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.

(d) Enforceability. This Agreement and the other Loan Documents to which the
Borrower or any of the Guarantors, if any, is a party are valid and legally
binding obligations of such Person enforceable in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor,
if any, is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained except for those filings after the
date hereof as may be required as a publicly traded entity.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, the
Borrower and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course since that date) subject to no Liens except
Permitted Liens.

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of business on Balance Sheet Date and the related unaudited
consolidated statement of income and cash flow as of the close of business on
Balance Sheet Date certified by the chief financial officer, treasurer or other
senior financial officer of the REIT reasonably acceptable to Agent, (b) as of
the Closing Date, an unaudited statement of Net Operating Income for each of the
Unencumbered Properties for the period ending on the Balance Sheet Date,
reasonably satisfactory in form to the Agent and certified by the chief
financial officer, treasurer or other senior financial officer of the REIT
reasonably acceptable to Agent as fairly presenting the Net Operating Income for
such Unencumbered Properties for such periods, and (c) certain other financial
information relating to

 

64



--------------------------------------------------------------------------------

the Borrower, the Guarantors, if any, and the Real Estate (including, without
limitation, the Unencumbered Properties). Such balance sheet and statements have
been prepared in accordance with GAAP and fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for such periods, subject to normal year-end
audit adjustments and the absence of footnotes. There are no liabilities,
contingent or otherwise, of the Borrower or any of its Subsidiaries involving
material amounts that are required by GAAP to be disclosed in such financial
statements that are not disclosed in said financial statements and the related
notes thereto.

§6.5 No Material Changes. Since the Balance Sheet Date, there has been no event,
change, circumstance or occurrence that could reasonably be expected to have a
Material Adverse Effect.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the REIT, and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others, except where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect.

§6.7 Litigation.

(a) Except as set forth by the Borrower to the Agent in writing and acknowledged
by the Agent on or prior to the Closing Date, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against the Borrower or any of its Subsidiaries
or the REIT before any court, tribunal, arbitrator, mediator or administrative
agency or board which (i) question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or
thereto, or (ii) which if adversely determined could reasonably be expected to
cause a Default, or Event of Default or have a Material Adverse Effect.

(b) As of the Closing Date there are no judgments, final orders or awards
outstanding against or affecting the Borrower, any of its Subsidiaries or the
REIT individually or in the aggregate that could reasonably be expected to have
a Material Adverse Effect.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, the REIT or any
of their respective Subsidiaries is subject to any charter, corporate or other
legal restriction that has had, or could reasonably be expected to have, a
Material Adverse Effect. None of the Borrower, the REIT, or any of their
respective Subsidiaries is in default (taking into account all applicable cure
periods, if any) of any contract or agreement that has had or could reasonably
be expected to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
REIT or any of their respective Subsidiaries is in violation of any provision of
its charter or other organizational documents, bylaws, or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or could reasonably be expected to have a Material Adverse
Effect.

 

65



--------------------------------------------------------------------------------

§6.10 Tax Status. Each of the Borrower, the REIT and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply that has had or could reasonably be expected to have a
Material Adverse Effect. There are no unpaid taxes claimed to be due by the
taxing authority of any jurisdiction, and the officers or partners of such
Person know of no basis for any such claim that has had or could reasonably be
expected to have a Material Adverse Effect. As of the date of this Agreement,
there are no audits pending or to the knowledge of the Borrower threatened with
respect to any tax returns filed by the Borrower, the REIT or their respective
Subsidiaries that has had or could reasonably be expected to have a Material
Adverse Effect. As of the date of this Agreement, Borrower has provided the
taxpayer identification number for the Borrower, and the REIT to the Agent and
the Lenders.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the REIT nor any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13 Partners and the REIT. (i) REIT, or a Wholly Owned Subsidiary of REIT, is
the sole general partner of the Borrower and (ii) REIT as of the Closing Date
owns not less than ninety-three percent (93%) of the limited partnership
interests in the Borrower.

§6.14 Employee Benefit Plans. The Borrower, the REIT and each ERISA Affiliate
has fulfilled its obligation, if any, under the minimum funding standards of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all respects with the
presently applicable provisions of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan where
failure to comply has had or could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower, the REIT nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA, in each case where failure to comply has had or could reasonably
be expected to have a Material Adverse Effect. None of the Unencumbered
Properties constitutes a “plan asset” within the meaning of ERISA and the Code.

 

66



--------------------------------------------------------------------------------

§6.15 Disclosure. All of the representations and warranties made by the Borrower
and the Guarantors, if any, in this Agreement and the other Loan Documents or
any document or instrument delivered to the Agent or the Lenders pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects. All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by the Borrower, the REIT or any of their respective Subsidiaries is and
will be true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein and in light of the circumstances under
which they were made not misleading. The written information, reports and other
papers and data with respect to the Borrower, the REIT, any Subsidiary or the
Unencumbered Properties (other than projections and estimates) furnished to the
Agent or the Lenders in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, complete and
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports or any other documents (excluding
financial statements or reports) prepared by third parties or legal conclusions
or analysis provided by the Borrower’s counsel (although the Borrower has no
reason to believe that the Agent and the Lenders may not rely on the accuracy
thereof) or (b) budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower and the Guarantors, if any
(except to the extent the related assumptions were when made manifestly
unreasonable). As of the Closing Date, all of the information included in the
Beneficial Ownership Certification is true and correct in all respects.

§6.16 Regulations T, U and X. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors.

§6.17 Environmental Compliance. None of the Borrower, its Subsidiaries nor to
the best knowledge and belief of the Borrower and the Guarantors any operator or
manager of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any Environmental Law that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.18 Subsidiaries; Organizational Structure. Schedule 6.18(a) sets forth, as of
the date hereof, all of the Subsidiaries of the Borrower, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein. Schedule 6.18(b) sets forth, as
of the Closing Date, all of the Unconsolidated Entities of the Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Entities, Borrower’s or its Subsidiary’s ownership interest
therein and the other owners of the applicable Unconsolidated Entity. No Person
owns any legal, equitable or beneficial interest in any of the Persons set forth
on Schedules 6.18(a) or, to the knowledge of the Borrower

 

67



--------------------------------------------------------------------------------

with respect to interests not owned directly or indirectly by Borrower,
Schedule 6.18(b) except as set forth on such Schedules. Each Unencumbered
Property Subsidiary (other than the Controlled JV Entities) is a Wholly Owned
Subsidiary of the Borrower. Each Controlled JV Entity satisfies the requirements
of this Agreement to be a Controlled JV Entity.

§6.19 Property. All of the Unencumbered Properties, and all major building
systems located thereon, are structurally sound, in good condition and working
order and free from material defects, subject to ordinary wear and tear. All of
the other Real Estate of the Borrower and its Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except where such defects have not had and could not reasonably be expected to
have a Material Adverse Effect. Each of the Unencumbered Properties, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any of the Unencumbered
Properties which are payable by the Borrower, any Guarantor, if any, or any
other Unencumbered Property Subsidiary (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement or taxes which in the aggregate do not exceed $1,000,000.00 as
to which no proceedings to enforce the payment thereof have commenced).

§6.20 Other Debt. As of the Closing Date only, none of the Borrower, the REIT,
the Guarantors, if any, nor any of their respective Subsidiaries is in default
of the payment of any Indebtedness or has received written notice that it is in
default of the performance of any related agreement, mortgage, deed of trust,
security agreement, financing agreement or indenture to which any of them is a
party. None of the Borrower, the REIT, the Guarantors, if any, or any of their
respective Subsidiaries is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of any such Person.
As of the Closing Date only, no Subsidiary of Borrower or Controlled JV Entity
is required to be a Guarantor pursuant to §5.2.

§6.21 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, the Borrower is not insolvent
on a balance sheet basis such that the sum of its assets exceeds the sum of its
liabilities, the Borrower is able to pay its debts as they become due, and the
Borrower has sufficient capital to carry on its business.

§6.22 No Bankruptcy Filing. None of the Borrower, the REIT, or the Guarantors,
if any, is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against it or any Guarantor, if any.

§6.23 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

 

68



--------------------------------------------------------------------------------

§6.24 [Reserved].

§6.25 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) None of (i) the REIT, the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the REIT, the Borrower or such
Subsidiary, any of their respective employees or Affiliates, or (ii) to the
knowledge of the REIT, the Borrower or such Subsidiary, any agent or
representative of the REIT, the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Loans, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is controlled by
or is acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) is under administrative, civil or criminal investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (E) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons.

(b) The REIT has implemented and maintains in effect policies and procedures
reasonably designed to promote and achieve compliance by the REIT, the Borrower
and their Subsidiaries and their respective directors, officers, employees,
agents and Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.

(c) Each of the REIT, the Borrower and their Subsidiaries, each director,
officer, and to the knowledge of the Borrower, employee, agent and Affiliate of
Borrower and each such Subsidiary, is in compliance, in all material respects,
with all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

(d) No proceeds of any Loan have been used, directly or (to the knowledge of the
REIT or the Borrower) indirectly, by the Borrower, any of its Subsidiaries or
any of its or their respective directors, officers, employees and agents in
violation of §7.19.

§6.26 Unencumbered Properties. Schedule 1.2 is a correct and complete list of
all Unencumbered Properties as of the Closing Date. Each of the Unencumbered
Properties included by the Borrower in calculation of the compliance of the
covenants set forth in §9 satisfies all of the requirements contained in this
Agreement for the same to be included therein.

§6.27 EEA Financial Information. None of the REIT, Borrower or any of their
respective Subsidiaries is an EEA Financial Institution.

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

 

69



--------------------------------------------------------------------------------

§7.2 Maintenance of Office. The Borrower and the Guarantors, if any, will
maintain their respective chief executive office at 6815 Poplar Avenue, Suite
500, Germantown, Tennessee 38138, or at such other place in the United States of
America as the Borrower shall designate upon at least thirty (30) days prior
written notice to the Agent, where notices, presentations and demands to or upon
the Borrower or the Guarantors, if any, in respect of the Loan Documents may be
given or made.

§7.3 Records and Accounts. The Borrower and the Guarantors, if any, will keep,
and cause each of their respective Subsidiaries and the REIT to keep true and
accurate records and books of account with full, true and correct entries in
accordance with GAAP. Neither the Borrower, any Guarantor, nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent,
change its fiscal year. Agent and the Lenders acknowledge that the Borrower’s
fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

(a) within ten (10) days of the filing of the Borrower’s Form 10-K with the SEC,
if applicable, but in any event not later than one hundred twenty (120) days
after the end of the Borrower’s fiscal year, the audited Consolidated balance
sheet of the Borrower and its Subsidiaries at the end of such year, and the
related audited consolidated statements of income, changes in capital and cash
flows for such year, setting forth in comparative form the figures for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the chief
financial officer or treasurer of REIT or another senior financial officer of
REIT reasonably acceptable to Agent that the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries, and accompanied by an auditor’s report prepared without
qualification by a nationally recognized accounting firm approved by the Agent
and who shall have authorized the Borrower to deliver such financial statements
and certification thereof to Agent and the Lenders, and any other information
the Lenders may reasonably request to complete a financial analysis of the
Borrower and its Subsidiaries;

(b) within ten (10) days of the filing of the Borrower’s Form 10-Q with the SEC,
if applicable, but in any event not later than sixty (60) days after the end of
each fiscal quarter of each year, copies of the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries, as at the end of such quarter, and
the related unaudited consolidated statements of income and cash flows for the
portion of the Borrower’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer or treasurer of the REIT or another senior financial officer
of the REIT reasonably acceptable to Agent that the information contained in
such financial statements fairly presents in all material respects the financial
position of the Borrower and its Subsidiaries on the date thereof (subject to
year-end adjustments);

 

70



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or treasurer of REIT or another senior
financial officer of REIT reasonably acceptable to Agent in the form of
Exhibit G hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. All
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by a list of the Net
Operating Income and Adjusted Net Operating Income for such fiscal quarter for
each of the Unencumbered Properties, and a list of the Unencumbered Properties
(and identifying which are owned or leased by Controlled JV Entities), together
with a certification by the chief financial officer or treasurer of REIT or
another senior financial officer of REIT reasonably acceptable to Agent that the
information contained in such statement fairly presents in all material respects
the Net Operating Income and Adjusted Net Operating Income for such periods;

(d) [reserved];

(e) promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower, the Guarantors, if any, and the
REIT;

(f) promptly upon becoming aware thereof, notice of a change in the Credit
Rating given by a Rating Agency or any announcement that any rating is “under
review” or that such rating has been placed on a watch list or that any similar
action has been taken by a Rating Agency;

(g) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement listing the Subsidiaries of Borrower
or Controlled JV Entities that have incurred, acquired, suffered to exist or
otherwise are liable with respect to Unsecured Indebtedness;

(h) promptly upon the request of Agent, such other information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act, any applicable Anti-Money Laundering Laws or under the Beneficial
Ownership Regulation, in each case as from time to time reasonably requested by
the Agent or any Lender; and

(i) from time to time such other financial data and information in the
possession of the Borrower, the REIT or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against the Borrower, the REIT or the Guarantors, if any, and any
settlement discussions relating thereto, property inspection and environmental
reports and information as to zoning and other legal and regulatory changes
affecting the Borrower, the REIT and the Guarantors, if any) as the Agent or any
Lender may reasonably request.

 

71



--------------------------------------------------------------------------------

If the Borrower is not subject to Section 13 or 15(d) of the Exchange Act, the
Borrower shall, not later than 15 days after each Required Filing Date, transmit
by mail to Agent, copies of the annual reports, quarterly reports and other
documents which it would have been required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act if it were subject to such Sections.
Notwithstanding anything to the contrary in this §7.4, the Borrower shall not be
required to mail any 10-K or 10-Q to Agent if such 10-K or 10-Q is publicly
available on the SEC’s EDGAR website. The Borrower shall cooperate with the
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrower. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrower to the Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Section and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information.” Any material to be
delivered pursuant to this §7.4 may be delivered electronically directly to
Agent and the Lenders provided that such material is in a format reasonably
acceptable to Agent, and such material shall be deemed to have been delivered to
Agent and the Lenders upon Agent’s receipt thereof. Upon the request of Agent,
the Borrower and the Guarantors shall deliver paper copies of the Compliance
Certificate to Agent and the Lenders. The Borrower authorizes Agent and Arranger
to disseminate any such materials, including without limitation the Information
Materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system (an “Electronic System”). Any such Electronic
System is provided “as is” and “as available.” The Agent and the Arrangers do
not warrant the adequacy of any Electronic System and expressly disclaim
liability for errors or omissions in any notice, demand, communication,
information or other material provided by or on behalf of Borrower that is
distributed over or by any such Electronic System (“Communications”). No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by Agent or the Arranger in connection with the Communications
or the Electronic System. In no event shall the Agent, the Arranger or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantors, if any, any Lender or any other Person for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Guarantors’, the
Agent’s or any Arranger’s transmission of Communications through the Electronic
System, and the Borrower releases Agent, the Arrangers and the Lenders from any
liability in connection therewith. Certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will identify that portion of the
Information Materials that may be distributed to the Public Lenders and that
(i) all such Information Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Information Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the Lenders
and the Arrangers to treat such Information Materials as not containing any
material non-public information with respect to the Borrower, its Subsidiaries,
its Affiliates or their respective securities for purposes of United States
Federal and

 

72



--------------------------------------------------------------------------------

state securities laws (provided, however, that such Information Materials that
are not marked “PUBLIC” or filed on the SEC’s EDGAR Website shall constitute
confidential information, and they shall be treated as provided in §18.7);
(iii) all Information Materials marked “PUBLIC” are permitted to be made
available through a portion of any electronic dissemination system designated
“Public Investor” or a similar designation; and (iv) the Agent and the Arrangers
shall be entitled to treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any electronic
dissemination system not designated “Public Investor” or a similar designation.
In the event that Agent receives paper copies of any material delivered pursuant
to this §7.4 which is not made available by Intralinks, SyndTrak or any other
electronic information dissemination system (or by posting to Borrower’s
website), Agent shall promptly deliver copies of such material to each Lender.

§7.5 Notices.

(a) Defaults. The Borrower will within two (2) Business Days of becoming aware
of same notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, or any of its Subsidiaries or the REIT is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or Event of Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including pursuant to any applicable Environmental Laws.

(c) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower or any of its Subsidiaries or the REIT, or to
which the Borrower or any of its Subsidiaries or the REIT is or is to become a
party that could either cause a Default or could reasonably be expected to have
a Material Adverse Effect and stating the nature and status of such litigation
or proceedings. The Borrower will give notice to the Agent, in writing, in form
and detail reasonably satisfactory to the Agent and each of the Lenders, within
ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against the Borrower or any of its Subsidiaries or the REIT in an
amount in excess of $20,000,000.00.

 

73



--------------------------------------------------------------------------------

(d) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, the REIT or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any ERISA Reportable Event with respect
to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit Plan, or
knows that the plan administrator of any such plan has given or is required to
give notice of any such ERISA Reportable Event; (ii) gives a copy of any notice
of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case which
has had or could reasonably be expected to have a Material Adverse Effect.

(e) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Borrower will, and will cause the REIT and each of their respective
Subsidiaries to, preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation. The Borrower
will, and will cause the REIT and each of their respective Subsidiaries to,
preserve and keep in full force all of their rights and franchises, the
preservation of which is necessary to the conduct of their business. The
Borrower shall continue to own, directly or indirectly, (i) one hundred percent
(100%) of the legal, economic, voting and beneficial interest in each
Unencumbered Property Subsidiary (other than a Controlled JV Entity), and
(ii) at least sixty-five percent (65%) of the outstanding Equity Interests of
each Controlled JV Entity.

(b) The Borrower (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof in all cases in which the
failure so to do has had or could reasonably be expected to result in a Material
Adverse Effect.

§7.7 Insurance. The Borrower will, at its expense, procure and maintain
insurance covering the Borrower and its Subsidiaries and the Real Estate in such
amounts and against such risks and casualties as is customarily maintained by
similar businesses.

§7.8 Taxes; Liens. The Borrower will, and will cause its Subsidiaries and the
REIT to, pay and discharge as the same shall become due and payable, all its
material obligations and material liabilities, including all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower, or such Subsidiary or the REIT;
provided, however, payment of taxes, impositions or claims shall not be required
if and for so long as (i) the amount, applicability or validity thereof is
currently being contested in good faith by appropriate action promptly initiated
and diligently conducted in accordance with good business practices and no
material part of the property or assets of Borrower or any Subsidiary or the
REIT are subject to levy or execution, (ii) Borrower or such Subsidiary or the
REIT as required in accordance with GAAP, shall have set aside on its books
reserves (segregated to the extent required by GAAP) deemed by it to be adequate
with respect thereto, and (iii) if material, Borrower has notified Agent of such
circumstances, in detail reasonably satisfactory to Agent, and, provided
further, that Borrower or such Subsidiary or the REIT shall pay any such tax,
imposition or claim if such contest is not successful and in any event prior to
the commencement of any action to realize upon or foreclose any Lien against any
Unencumbered Property.

 

74



--------------------------------------------------------------------------------

§7.9 Inspection of Properties and Books. The Borrower will, and will cause its
Subsidiaries and the REIT to, permit the Agent and the Lenders, at the
Borrower’s expense and upon reasonable prior notice, to visit and inspect any of
the properties of the Borrower or any of its Subsidiaries (subject to the rights
of tenants under their Leases), to examine the books of account of the Borrower
and its Subsidiaries and the REIT (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries and the REIT with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for such visits and inspections. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of the Borrower and its Subsidiaries and the REIT.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will,
and will cause each of its Subsidiaries and the REIT to, comply in all respects
with (i) all Applicable Laws and regulations now or hereafter in effect wherever
its business is conducted, including all Environmental Laws, (ii) the provisions
of its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
Applicable Laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) has not had and could not reasonably
be expected to have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower or its
Subsidiaries may fulfill any of its obligations hereunder, the Borrower or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof.

§7.11 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Agent shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

§7.12 Limiting Agreements.

(a) Borrower shall not, and shall not permit any of its Subsidiaries or the REIT
to, enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s or any of its Subsidiaries’
ability to pledge to Agent any Unencumbered Properties as security for the
Obligations. Borrower shall take, and shall cause its

 

75



--------------------------------------------------------------------------------

Subsidiaries and the REIT to take, such actions as are necessary to preserve the
right and ability of Borrower, and its Subsidiaries to pledge such assets as
security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrower or any of
its Subsidiaries or the REIT. Notwithstanding anything to the contrary in this
§7.12, the provisions of this §7.12 shall not apply to any agreement evidencing
other Unsecured Indebtedness of the Borrower or any of its Subsidiaries which
requires the use of Unencumbered Properties as a borrowing base for other
Unsecured Indebtedness or which contains financial covenants of a similar type
to those in §9.1 of this Agreement.

(b) Borrower shall, upon demand, provide to the Agent such evidence as the Agent
may reasonably require to evidence compliance with this §7.12, which evidence
shall include, without limitation, copies of any agreements or instruments which
would in any way restrict or limit the Borrower’s or any Subsidiary’s ability to
pledge Unencumbered Properties as security for Indebtedness, or which provide
for the occurrence of a default (after the giving of notice or the passage of
time, or otherwise) if Unencumbered Properties are pledged in the future as
security for Indebtedness of the Borrower, any Guarantor, if any, or any
Unencumbered Property Subsidiary.

§7.13 Business Operations. The Borrower and its Subsidiaries shall operate their
respective businesses substantially as an owner, operator, manager and developer
of multifamily properties and other business activities incidental thereto and
in substantially the same manner and in substantially the same fields and lines
of business as such business is now conducted and in compliance with the terms
and conditions of this Agreement and the Loan Documents.

§7.14 Distributions of Income to Borrower. The Borrower shall cause all of its
Subsidiaries that are not Guarantors (subject to the terms of any loan documents
under which such Subsidiary is the borrower) to promptly distribute to the
Borrower (but not less frequently than once each fiscal quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary’s
assets and properties approved by such Subsidiary in the course of its business
consistent with its past practices. The Borrower shall not, and shall not permit
any of its Subsidiaries or the REIT to, enter into any agreement that limits the
ability of any Subsidiary to make a dividend or distribution payment to the
Borrower or any Guarantor, if any, or to otherwise transfer any property to the
Borrower or any Guarantor, if any, provided, however, that this sentence shall
not prohibit (a) any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under §8.1(f) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness
or (b) limitations on dividends and distributions of the Borrower and the REIT
contained in any agreement evidencing other Unsecured Indebtedness of the
Borrower, REIT or any of their respective Subsidiaries so long as such
limitations are no more restrictive than those contained in §8.4 of this
Agreement.

 

76



--------------------------------------------------------------------------------

§7.15 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Unencumbered Properties will be deemed to
be Plan Assets at any time.

§7.16 Unencumbered Properties.

(a) Subject to clause (b) of this §7.16, the Eligible Real Estate included in
the calculation of Unencumbered Asset Value shall at all times satisfy all of
the following conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by the Borrower or a Wholly Owned
Subsidiary of Borrower or a Controlled JV Entity (each such Subsidiary and
Controlled JV Entity, an “Unencumbered Property Subsidiary”), free and clear of
all Liens other than the Liens permitted in §8.2(iii) and Other Permitted Liens,
and such Eligible Real Estate shall not have applicable to it any restriction on
the sale, pledge, transfer, mortgage or assignment of such property (including
any restrictions contained in any applicable organizational documents but
excluding any such limitations permitted pursuant to the last sentence of
§7.12(a));

(ii) none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;

(iii) if such Real Estate is owned by an Unencumbered Property Subsidiary, the
only assets of such Unencumbered Property Subsidiary shall be Eligible Real
Estate included in the calculation of Unencumbered Asset Value;

(iv) if multifamily Real Estate, such Real Estate is managed by Manager; and

(v) if such Unencumbered Property is owned or leased under a Ground Lease by an
Unencumbered Property Subsidiary, (A) no Person other than the Borrower, or a
direct or indirect Wholly Owned Subsidiary of the Borrower has any direct or
indirect ownership of any legal, equitable or beneficial interest in such
Unencumbered Property Subsidiary (except that with respect to a Controlled JV
Entity, all Equity Interests not required under this Agreement to be owned by
Borrower may be owned by another Person), and (B) no direct or indirect
ownership or other interests or rights of (1) Borrower in any such Unencumbered
Property Subsidiary or (2) any Controlled JV Entity in a subsidiary of a
Controlled JV Entity, shall be subject to any Lien.

(b) Notwithstanding the foregoing, in the event any Real Estate does not qualify
as Eligible Real Estate or satisfy the requirements of §7.16(a), such Real
Estate shall be included in the calculation of Unencumbered Asset Value so long
as the Agent shall have received the prior written consent of each of the
Required Lenders to the inclusion of such Real Estate in the calculation of
Unencumbered Asset Value.

(c) Upon any asset ceasing to qualify under §7.16(a) or (b) to be included in
the calculation of Unencumbered Asset Value, such asset shall no longer be
included in the calculation of Unencumbered Asset Value.

 

77



--------------------------------------------------------------------------------

(d) In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of Unencumbered Asset Value in its sole discretion.

§7.17 Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions. (a) The REIT will maintain in effect
and enforce policies and procedures reasonably designed to promote and achieve
compliance by the REIT, the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, (b) the Borrower or the
REIT will notify the Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Agent or any Lender, the Borrower or the REIT will provide the
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

§7.18 REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:

(a) REIT shall not, directly or indirectly, enter into or conduct any business
other than in connection with the ownership, acquisition and disposition of
general or limited partnership interests in the Borrower and the management of
the business of the Borrower, and such activities as are incidental thereto, all
of which shall be solely in furtherance of the business of the Borrower;

(b) the REIT shall not own any assets other than (i) Equity Interests of the
Borrower (either directly or indirectly through a Wholly Owned Subsidiary of the
REIT), (ii) money that has been distributed to the REIT by Borrower that is not
in violation of §8.4 of this Agreement that is held for ten (10) Business Days
or less pending further distribution to equity holders of the REIT, (iii) assets
received by the REIT from third parties (including, without limitation, the
proceeds from any Equity Offering), that are held for ten (10) Business Days or
less pending further contribution to Borrower, (iv) such bank accounts or
similar instruments (subject to the other terms hereof) as it deems necessary to
carry out its responsibilities under the limited partnership agreement of the
Borrower, and (v) other tangible and intangible assets that, taken as a whole,
are de minimis in relation to the net assets of Borrower and its Subsidiaries
(but which in no event shall include any real estate or interests therein, cash,
cash equivalents or other liquid assets in excess of $500,000 in the aggregate
(except as permitted in clauses (b)(ii) and (iii) above) or Equity Interests
(other than Equity Interests permitted in clauses (b)(i) above);

(c) the REIT will maintain its status, and election to be treated, as a real
estate investment trust;

(d) the REIT will, at all times (i) cause its common shares to be duly listed
and traded on the New York Stock Exchange and (ii) file all reports required to
be filed by it in connection therewith in a timely manner, after giving effect
to any extensions allowed by the New York Stock Exchange or the SEC;

 

78



--------------------------------------------------------------------------------

(e) the REIT will not create or incur or suffer to be created or incurred any
Lien (i) on any of its direct or indirect legal, equitable or beneficial
interest in the Borrower, including, without limitation, any Distributions or
rights to Distributions on account thereof or (ii) without limiting §7.18(e)(i),
on other assets as security for Indebtedness in the aggregate in excess of
$250,000.00;

(f) the REIT shall not be the borrower or co-borrower of, guarantee, or
otherwise be or become obligated in respect of or assume, any Indebtedness
(which for the purposes hereof shall include any obligations under any
Derivatives Contract but shall exclude the REIT’s liability as a co-borrower or
guarantor of the obligations described on Schedule 7.18 hereto as the same exist
as of the Closing Date provided that the obligations guaranteed or with respect
to which the REIT is a co-borrower shall not be increased, spread, extended or
otherwise modified; provided further that the foregoing shall not preclude the
full advance of amounts available under such credit facilities described on
Schedule 7.18 as of the Closing Date).

§7.19 Use of Proceeds. The Borrower will not request any Loan, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan, directly or, to the REIT’s or the Borrower’s knowledge, indirectly,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
its Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower or its Subsidiaries incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default or Event of Default;

 

79



--------------------------------------------------------------------------------

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, Non-Recourse Indebtedness of the Borrower
and its Subsidiaries (other than the Guarantors, the Unencumbered Property
Subsidiaries or any other Subsidiary of Borrower or a Controlled JV Entity
owning an interest in a Guarantor or an Unencumbered Property Subsidiary);
provided that the Borrower may provide a guaranty or indemnity with respect to
Non-Recourse Exclusions in connection with such Non-Recourse Indebtedness; and

(g) subject to the provisions of §9, Indebtedness (other than Non-Recourse
Indebtedness) of Borrower and its Subsidiaries.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Guarantors, if any, nor Unencumbered Property Subsidiaries (including without
limitation any Controlled JV Entity which owns a Controlled JV Entity) shall
create, incur, assume, guarantee or be or remain liable contingently or
otherwise, with respect to any Indebtedness described in §8.1(f) or any
Indebtedness described in §8.1(g) that is Secured Indebtedness, (ii) a
Guarantor, if any, shall only provide a guaranty of other Unsecured Indebtedness
of the Borrower permitted pursuant to §8.1(g), and (iii) none of the
Indebtedness described in §8.1(f) or §8.1(g) that is Secured Indebtedness shall
have any of the Unencumbered Properties or any interest therein or equipment
related thereto or any direct or indirect ownership interest in any Guarantor,
if any, or Unencumbered Property Subsidiary as collateral, a borrowing base,
asset pool or any similar form of credit support for such Indebtedness (provided
that the foregoing shall not preclude the Borrower from incurring liability with
respect to Non-Recourse Exclusions in connection with the Indebtedness described
in §8.1(f)).

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit its
Subsidiaries to (a) create or incur or suffer to be created or incurred or to
exist any lien, security title, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against any of them
that if unpaid could by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over any of their general creditors; (e) pledge,
encumber or otherwise transfer as part of a financing transaction any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (f) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations, including, without limitation, any Lien on
the Unencumbered Properties (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower and any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:

 

80



--------------------------------------------------------------------------------

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets, other
than the Unencumbered Properties and any direct or indirect interest of the
Borrower, any Subsidiary of the Borrower or any Controlled JV Entity in any
Guarantor or Unencumbered Property Subsidiary, in respect of judgments permitted
by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, and other non-monetary
liens or encumbrances, which do not individually or in the aggregate have a
Material Adverse Effect; and

(iv) liens on properties or interests therein permitted by §8.1(f) or (g) (but
excluding (A) Unencumbered Properties or any interest therein, or (B) any direct
or indirect interest of the Borrower or any Subsidiary of the Borrower or any
Controlled JV Entity in any Guarantor or any Unencumbered Property Subsidiary)
to secure Indebtedness permitted by §8.1(f) or (g).

Notwithstanding anything in this Agreement to the contrary, (A) no Unencumbered
Property Subsidiary or Subsidiary of Borrower or a Controlled JV Entity owning
an interest in an Unencumbered Property Subsidiary shall create or incur or
suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §§8.2(i)(A) and (iii); and (B) no Lien may be granted, suffered
or incurred on any property, assets or revenues in favor of the lenders or
holders under the Private Placement Notes or other Unsecured Indebtedness
without effectively providing that all Obligations shall be secured equally and
ratably with such Indebtedness pursuant to agreements in form and substance
reasonably satisfactory to the Agent. In addition, the provisions of §8.2(f)
shall not apply to any agreement referred to in the last sentence of §7.12(a).

§8.3 Merger, Consolidation. The Borrower will not, and will not permit any of
its Subsidiaries or the REIT to, effect any dissolution, liquidation,
disposition of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination, in each case
without the prior written consent of the Required Lenders except for (i) (x) the
merger or consolidation of one or more of the Subsidiaries of the Borrower with
and into the Borrower (it being understood and agreed that in any such event the
Borrower will be the surviving Person) and (y) the merger or consolidation of
one or more of the Subsidiaries of the REIT (other than the Borrower or any
Subsidiary of the Borrower) with and into the REIT (it being understood and
agreed that in any such event the REIT will be the surviving Person), (ii) the
merger or consolidation of (x) two or more Subsidiaries of the Borrower and
(y) two or more Subsidiaries of the REIT (other than the Borrower); provided
that in each case no such merger or consolidation shall involve any Subsidiary
that is a Guarantor (unless the Guarantor is the surviving entity),

 

81



--------------------------------------------------------------------------------

(iii) asset sales consummated in accordance with §8.5, and (iv) the merger or
consolidation, directly or indirectly, of Borrower or the REIT with any other
Person so long as (A) REIT or Borrower, as applicable shall be the continuing
and surviving Person (provided that Borrower may not merge with the REIT); (B)
Borrower shall have given the Agent and the Lenders at least thirty (30) days’
prior written notice of such consolidation or merger; (C) Borrower shall have
delivered to the Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis based on information then available
to Borrower, evidencing the continued compliance by the Borrower and Guarantors,
if any, with the terms and conditions of this Agreement and the other Loan
Documents, including, without limitation, the financial covenants contained in
§9, after giving effect to such consolidation or merger, together with any
documentation and information reasonably requested by the Lenders in connection
with “know your customer” laws or policies; (D) there is no Default or Event of
Default at the time of such consolidation or merger and the consummation of such
consolidation or merger does not result in a Default or Event of Default
(including without limitation, pursuant to §7.18); and (E) each of the
representations and warranties made by the Borrower or any of its Subsidiaries
contained in this Agreement, the other Loan Documents or otherwise in connection
therewith as or after the date thereof shall be true in all material respects
immediately after giving effect to such merger or consolidation (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date, and that any representation or warranty that is qualified
by any materiality standard shall be required to be true and correct in all
respects).

§8.4 Distributions.

(a) In the event that an Event of Default shall have occurred and be continuing,
(i) the Borrower and REIT shall not pay any Distribution to their respective
partners, members or other owners, other than, appropriate Distributions by the
Borrower to its partners in an amount necessary to allow REIT to receive
Distributions equal to the minimum distributions required under the Code to
maintain REIT Status of REIT and the payment by REIT to its shareholders of
Distributions in an amount equal to the minimum distributions required under the
Code to maintain REIT Status of REIT, each as evidenced by a certification of
the chief financial officer or treasurer of REIT or another senior financial
officer of the REIT reasonably acceptable to Agent containing calculations in
detail reasonably satisfactory in form and substance to the Agent.

(b) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (g), (h) or (i) shall have occurred or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.

§8.5 Asset Sales. The Borrower and the REIT shall not, individually or as a
series of transactions, sell or transfer, or permit the sale or transfer of, all
or substantially all of their assets (whether direct or indirect).

§8.6 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors,
if any, will not, and will not permit their respective Subsidiaries to,
(a) prepay, redeem, defease, purchase or otherwise retire the principal amount,
in whole or in part, of any Indebtedness other than the Obligations after the
occurrence of any Event of Default; provided, that the foregoing

 

82



--------------------------------------------------------------------------------

shall not prohibit (i) the prepayment of Indebtedness which is financed solely
from the proceeds of a new loan which would otherwise be permitted by the terms
of §8.1; and (ii) the prepayment, redemption, defeasance or other retirement of
the principal of Indebtedness secured by Real Estate which is satisfied solely
from the proceeds of a sale of the Real Estate securing such Indebtedness; and
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date of such Indebtedness after the occurrence of an
Event of Default.

§8.7 Derivatives Contracts. The Borrower shall not, and shall not permit the
Guarantors, if any, nor any of the Borrower’s Subsidiaries to, enter into or
become obligated in respect of Derivatives Contracts other than Derivatives
Contracts entered into in the ordinary course of business and not for
speculative purposes.

§8.8 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of its Subsidiaries to, permit to exist or enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except transactions pursuant to
the reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit, the following financial covenants will be met as of
the end of each fiscal quarter of each fiscal year:

§9.1 Unencumbered Leverage Ratio. The Borrower’s Consolidated Total Unsecured
Indebtedness will not exceed sixty percent (60%) of the Unencumbered Asset
Value, provided, however, that for up to four (4) consecutive calendar quarters
following a Material Acquisition of which Borrower has provided prior written
notice to Agent, the ratio of Consolidated Total Unsecured Indebtedness to
Unencumbered Asset Value may exceed sixty percent (60%) but may not exceed
sixty-five percent (65%).

§9.2 Total Leverage Ratio. The Borrower’s Consolidated Total Indebtedness will
not exceed sixty percent (60%) of Consolidated Total Asset Value, provided,
however, that for up to four (4) consecutive calendar quarters immediately
following a Material Acquisition of which Borrower has provided prior written
notice to Agent, the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value may exceed sixty percent (60%) but may not exceed sixty-five
percent (65%).

§9.3 Total Secured Leverage Ratio. The Borrower’s Consolidated Total Secured
Indebtedness will not exceed forty percent (40%) of Consolidated Total Asset
Value.

§9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower’s
ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges, in
each case for the most recently ended four (4) fiscal quarters will not be less
than 1.50 to 1.00.

 

83



--------------------------------------------------------------------------------

§10. CLOSING CONDITIONS.

The obligation of the Lenders to close this Agreement and the obligation of the
Lenders to make the Loans or issue any Letter of Credit shall be subject to the
satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. Borrower shall deliver to Agent a Revolving Credit Note for each Lender
that requests the same. The Agent shall have received a fully executed
counterpart of each such document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower, the REIT and each Guarantor, if any, a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and in which the Unencumbered Properties owned or
leased by it are located and a duly authorized officer, partner or member of
such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter or operating agreement and/or other organizational
agreements of the Borrower, the REIT or such Guarantor, if any, as applicable,
and its qualification to do business, as applicable, as in effect on such date
of certification.

§10.3 Resolutions. All action on the part of the Borrower (including resolutions
from the REIT) and each Guarantor, if any, as applicable, necessary for the
valid execution, delivery and performance by such Person of this Agreement and
the other Loan Documents to which such Person is or is to become a party shall
have been duly and effectively taken, and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower, the REIT and each Guarantor, if any, an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Person and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of such
Person, each of the Loan Documents to which such Person is or is to become a
party. The Agent shall have also received from the Borrower a certificate, dated
as of the Closing Date, signed by a duly authorized representative of the
Borrower and giving the name and specimen signature of each Authorized Officer
who shall be authorized to issue Loan Request Notices, Letter of Credit Requests
and Conversion/Continuation Requests and to give notices and to take other
action on behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and the Guarantors, if any, in form and substance reasonably
satisfactory to the Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent and the
Arrangers the fees payable in connection with the closing of this Agreement
pursuant to §4.2 and §4.3.

§10.7 Performance; No Default. The Borrower and the Guarantors, if any, shall
have performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

84



--------------------------------------------------------------------------------

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors, if any, in the Loan Documents or otherwise made
by the Borrower or the Guarantors, if any, in connection therewith shall be true
and correct in all material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Compliance Certificate. The Agent shall have received a Compliance
Certificate calculated as of the Closing Date on a pro forma basis for the
Borrower’s fiscal quarter ended March 31, 2019 demonstrating compliance with
each of the covenants set forth in §9.

§10.11 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.12 Repayment of Existing Credit Agreement. All existing Indebtedness under
the Existing Credit Agreement shall be repaid in full, all commitments in
respect thereof shall have been terminated and all guarantees therefor and
security therefor shall be released, and the Agent shall have received pay-off
letters in form and substance satisfactory to it evidencing such repayment,
termination and release.

§10.13 Other. The Agent shall have received such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§10.14 Disbursement Instruction Agreement. The Agent shall have received a
Disbursement Instruction Agreement effective as of the Closing Date.

§10.15 No Material Adverse Change. Since December 31, 2018, there shall not have
occurred any change in or affecting, or the occurrence of any circumstance or
condition that could reasonably be expected to have a Material Adverse Effect.

§10.16 Know Your Customer. The Borrower and each Guarantor (i) shall have
provided all information requested by the Agent and each Lender at least 5
Business Days prior to the Closing Date in order to comply with applicable “know
your customer” and Anti-Money Laundering Laws, including without limitation, the
Patriot Act, and (ii) and each Subsidiary thereof that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, shall have delivered
to the Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Borrower, such Guarantor or such Subsidiary,
in each case, at least five (5) Business Days prior to the Closing Date.

 

85



--------------------------------------------------------------------------------

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Representations True; No Default. Each of the representations and
warranties made by the Borrower or the Guarantors, if any, contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement (excluding, in the case of any
borrowing occurring after the Closing Date, the representations and warranties
contained in §6.5, §6.7 and the last sentence of §6.15) shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the time of the making of such Loan, with
the same effect as if made at and as of that time (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date, and that any representation or warranty that is qualified by any
materiality standard shall be required to be true and correct in all respects),
and no Default or Event of Default shall have occurred and be continuing.

§11.2 Borrowing Documents. The Agent shall have received a fully completed Loan
Request Notice for such Loan and the other documents and information as required
by §2.6, or a fully completed Letter of Credit Request required by §2.9 in the
form of Exhibit E hereto fully completed, as applicable.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans or any
reimbursement obligations with respect to the Letters of Credit when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans or any fees or
other Obligations due hereunder or under any of the other Loan Documents (other
than those described in §12.1(a)) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

(c) the Borrower shall fail to comply with any of the provisions contained in
§§9.1 - 9.4;

(d) the Borrower or any of its Subsidiaries or the REIT shall fail to perform
any other term, covenant or agreement contained herein or in any of the other
Loan Documents which they are required to perform (other than those specified in
the other subclauses of this §12 or in the other Loan Documents);

 

86



--------------------------------------------------------------------------------

(e) any representation or warranty made by the Borrower or any Guarantor, if
any, in this Agreement or any other Loan Document, or any report, certificate,
financial statement, request for a Loan, Letter of Credit Request or in any
other document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of a Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

(f) the Borrower, any of its Subsidiaries or the REIT shall fail to pay when due
(including, without limitation, at maturity), or within any applicable period of
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement, or any other event occurs,
contained in any agreement by which it is bound, evidencing or securing any
obligation for borrowed money or credit received or under a Derivatives Contract
or other Indebtedness for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof or require
the prepayment, redemption, settlement or purchase thereof; provided that the
events described in this §12.1(f) shall not constitute an Event of Default
unless such failure to pay or perform or the occurrence of such event, together
with other failures to pay or perform or the occurrence of such events as
described in this §12.1(f), involve singly or in the aggregate (i) obligations
for Indebtedness (other than Non-Recourse Indebtedness) totaling in excess of
$100,000,000.00 or (ii) Non-Recourse Indebtedness totaling in excess of
$250,000,000.00;

(g) the Borrower, any of its Material Subsidiaries, any Guarantor or the REIT
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(h) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any of its Material
Subsidiaries, any Guarantor or the REIT or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(i) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, any of its Material Subsidiaries, any
Guarantor or the REIT or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

 

87



--------------------------------------------------------------------------------

(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one or more uninsured or
unbonded final judgments, orders or awards against the Borrower or any of its
Subsidiaries or the REIT that exceed $150,000,000.00 per occurrence or in the
aggregate in any calendar year;

(k) any of the Loan Documents shall be disavowed, canceled, terminated, revoked
or rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to disavow, cancel,
revoke or rescind any of the Loan Documents, or to contest or challenge the
validity or enforceability of any of the Loan Documents shall be commenced by or
on behalf of the Borrower or any of the Guarantors, if any, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, any of its Subsidiaries or the REIT to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $35,000,000.00 and
(x) such event in the circumstances occurring reasonably could constitute
grounds for the termination of such Guaranteed Pension Plan by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (y) a trustee shall have been
appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(m) any Change of Control shall occur; or

(n) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare (i) all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower and
(ii) an amount equal to 103% of the aggregate amount of all Letter of Credit
Liabilities shall become immediately due and payable for deposit into the
Collateral Account; provided that in the event of any Event of Default specified
in §12.1(g), §12.1(h) or §12.1(i), all such amounts shall become immediately due
and payable automatically and without any requirement of presentment, demand,
protest or other notice of any kind from any of the Lenders or the Agent. Such
amounts will be pledged to and held by Agent for the benefit of the Lenders as
security for any amounts that become payable under the Letters of Credit and all
other Obligations. Upon any draws under Letters of Credit, at Agent’s sole
discretion, Agent may apply any such amounts to the repayment of amounts drawn
thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations or if there are
no outstanding Obligations and Lenders have no further obligation to make Loans
or issue Letters of Credit or if such excess no longer exists, such proceeds
deposited by the Borrower will be released to the Borrower.

 

88



--------------------------------------------------------------------------------

§12.2 Certain Cure Periods; Limitation of Cure Periods. (a) Notwithstanding
anything contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due, provided, however, that no such cure period shall
apply to any payments due upon the maturity of the Notes, and (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that with respect to a Default under §7.4 the Borrower
cures such Default within ten (10) days of the date the deliveries under §7.4
are due, or with respect to the other Defaults covered by §12.1(d), in the event
that the Borrower cures such Default within thirty (30) days following receipt
of written notice from the Agent of such default, provided that the provisions
of this clause (ii) shall not pertain to defaults consisting of a failure to
comply with §5.2, §7.5(a), §7.12, §7.16, §7.18, §7.19, §8.1, §8.2, §8.3, §8.4,
§8.5, §8.6 or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents.

(b) Notwithstanding the terms of §12.2(a), in the event that there shall occur
any Default or Event of Default under §7.16 that affects only certain
Unencumbered Properties or the owner(s) thereof, then the Borrower may elect to
cure such Default or Event of Default under §7.16 (so long as no other Default
or Event of Default would arise as a result) if Borrower, by written notice to
Agent, removes such Unencumbered Property from the calculation of Unencumbered
Asset Value and reduces the outstanding Loans and Letters of Credit, if
necessary, so that no Default or Event of Default exists under this Agreement,
in which event such notice, removal and reduction shall be completed within five
(5) Business Days of such occurrence.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), §12.1(h) or §12.1(i) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Lenders shall, by notice to the Borrower terminate the obligation to
make Loans and issue Letters of Credit to the Borrower. No termination under
this §12.3 shall relieve the Borrower or the Guarantors, if any, of their
obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by Applicable Law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that (except for § 13)

 

89



--------------------------------------------------------------------------------

only the Agent may exercise any remedies arising by reason of a Default or Event
of Default. If the Borrower or any Guarantor, if any, fails to perform any
agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower and/or the Guarantors, if
any, upon demand and shall constitute a part of the Obligations and shall if not
paid within five (5) days after demand bear interest at the Default Rate. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower and the Guarantors, if any, shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, if any, such monies shall be distributed for application as follows:

(a) to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such, the Issuing Lenders in their capacity as such and
the Swing Loan Lenders in their capacity as such, ratably among the Agent, the
Issuing Lenders and Swing Loan Lenders in proportion to the respective amounts
described in this clause (a) payable to them;

(b) to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause (b) payable to
them;

(c) to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swing Loans;

(d) to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Lenders in proportion to the respective amounts
described in this clause (d) payable to them;

(e) to payment of that portion of the Obligations constituting unpaid principal
of the Swing Loans;

(f) to payment of that portion of the Obligations constituting unpaid principal
of the Loans, Reimbursement Obligations, other Letter of Credit Liabilities,
ratably among the Lenders, the Issuing Lenders in proportion to the respective
amounts described in this clause (f) payable to them; provided, however, to the
extent that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Agent for deposit into the Collateral
Account; and

 

90



--------------------------------------------------------------------------------

(g) the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations, the Borrower
hereby pledges and grants to the Agent, for the ratable benefit of the Agent and
the Lenders as provided herein, a security interest in all of its right, title
and interest in and to the Collateral Account and the balances from time to time
in the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities or Swing Loans
until applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.4 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

(d) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with §12.5. Notwithstanding the foregoing, the Agent
shall not be required to liquidate and release any such amounts if such
liquidation or release would result in the amount available in the Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

 

91



--------------------------------------------------------------------------------

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations and Swing Loans of any Defaulting Lender after giving effect
to §2.12(d), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time. Upon the expiration, termination or cancellation of an
Extended Letter of Credit for which the Lenders reimbursed (or funded
participations in) a drawing deemed to have occurred under §2.9 for deposit into
the Collateral Account but in respect of which the Lenders have not otherwise
received payment for the amount so reimbursed or funded, the Agent shall
promptly remit to the Lenders the amount so reimbursed or funded for such
Extended Letter of Credit that remains in the Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Agent shall deliver to the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, the balances
remaining in the Collateral Account.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.

§13. SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors, if any, and any securities or other property of the Borrower or
the Guarantors, if any, in the possession of such Lender (or such Lender’s
Affiliate) may, without notice to the Borrower or any Guarantor, if any, (any
such notice being expressly waived by the Borrower and the Guarantors, if any)
but with the prior written approval of Agent, be applied to or set off against
the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower or the Guarantors , if any, to such Lender,
Agent will promptly provide Borrower with notice of any such set off of which
Agent has received written notice. Each of the Lenders agrees with each other
Lender that if such Lender shall receive from the Borrower or a Guarantor, if
any, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding any Swing Loan Notes) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from

 

92



--------------------------------------------------------------------------------

such Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest. In the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Required Lenders of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Required Lenders have directed the
Agent otherwise. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders, or where
applicable, all the Lenders. The Borrower and any other Person shall be entitled
to conclusively rely on a statement from the Agent that it has the authority to
act for and bind the Lenders pursuant to this Agreement and the other Loan
Documents.

 

93



--------------------------------------------------------------------------------

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders
(or, where required hereunder, all of the affected Lenders). The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of its Subsidiaries, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents. The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower the Guarantors, if any, or any holder of any of
the Notes shall have been duly authorized or is true, accurate and complete. The
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrower or its
Subsidiaries, or the value of any collateral or any other assets of the Borrower
or any of its Subsidiaries. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and Wells Fargo
Bank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
Wells Fargo Bank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

94



--------------------------------------------------------------------------------

§14.5 Payments.

(a) A payment by the Borrower or the Guarantors, if any, to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.12(b).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods; provided, that no action taken in accordance with
the directions of the Required Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.. The agreements in this §14.7 shall
survive the payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, Wells Fargo Bank shall have
the same obligations and the same rights, powers and privileges in respect to
its Commitment and the Loans made by it, and as the holder of any of the Notes
as it would have were it not also the Agent.

 

95



--------------------------------------------------------------------------------

§14.9 Resignation; Removal. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. The Agent may be removed as Agent by all of the Lenders (other than
the Lender then acting as Agent) and the Borrower upon 30 days’ prior written
notice if the Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence or willful
misconduct in the course of performing its duties hereunder or (ii) has become
or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. Upon any such
resignation or removal, the Required Lenders, subject to the terms of §18.1,
shall have the right to appoint as a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, any Lender or any bank whose senior debt
obligations are rated not less than “A2” or its equivalent by Moody’s or not
less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000.00. Unless a Default or Event of Default shall have occurred
and be continuing, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender shall be reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed. If no successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender shall have been
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent, and, if applicable, successor Issuing Lender and successor
Swing Loan Lender shall be reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed. Upon the acceptance of
any appointment as Agent and, if applicable, Issuing Lender and Swing Loan
Lender hereunder by a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring or removed
Agent shall be discharged from its duties and obligations hereunder as Agent
and, if applicable, Issuing Lender and Swing Loan Lender. After any retiring
Agent’s resignation or its removal, the provisions of this Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender. If the resigning or removed Agent shall also
resign as an Issuing Lender, such successor Agent shall issue letters of credit
in substitution for the Letters of Credit issued by such Issuing Lender, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the removed or resigned Issuing Lender, in either case, to
assume effectively the obligations of the removed or resigned Agent with respect
to such Letters of Credit. Upon any change in the Agent under this Agreement,
the resigning or removed Agent shall execute such assignments of and amendments
to the Loan Documents as may be necessary to substitute the successor Agent for
the resigning or removed Agent. Notwithstanding anything contained herein to the
contrary, the Agent may assign its rights and duties under the Loan Documents to
any of its Affiliates (x) by giving the Borrower and each Lender prior written
notice and (y) so long as no Default or Event of Default exists hereunder, with
the prior written consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned); provided that, if Wells Fargo Bank remains
obligated to perform the rights and duties so assigned to such Affiliate, no
consent of the Borrower shall be required for such assignment.

 

96



--------------------------------------------------------------------------------

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower within such period. The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable in any applicable
jurisdiction.

§14.11 Agent May File Proofs of Claim. In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor, if
any, the Agent shall have the sole and exclusive right to file and pursue a
joint proof claim on behalf of all Lenders. Any votes with respect to such
claims or otherwise with respect to such proceedings shall be subject to the
vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower, the REIT and/or the Guarantors, if any), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

97



--------------------------------------------------------------------------------

§14.13 Approvals. If consent of the Required Lenders, all Lenders or all
affected Lenders, is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Required Lenders, all Lenders or
all affected Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) Business Days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five
(5) Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. The provisions of this §14.13 shall not
apply to any matter requiring approval of all Lenders or all affected Lenders.

§14.14 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.15 Lender Credit Decision. Each of the Lenders expressly acknowledges and
agrees that neither the Agent nor any of its Affiliates has made any
representations or warranties to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower or any
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Agent to or any Lender. Each of the Lenders acknowledges that
it has made its own credit and legal analysis and decision to enter into this
Agreement and the transactions contemplated hereby, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective Affiliates and the shareholders, directors, trustees, officers,
employees, agents, counsel, other advisors and representatives of such Persons
and their Affiliates, and based on the financial statements of the Borrower, its
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, its
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Agent, any other Lender or counsel to the Agent, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance or

 

98



--------------------------------------------------------------------------------

observance by the Borrower or a Guarantor, if any, of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, the Borrower or any Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower or any other Affiliate thereof which may come into possession of the
Agent or any of its Affiliates.

§14.16 Rates. The Agent does not warrant or accept responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR”.

§15. EXPENSES.

The Borrower and the Guarantors, if any, agree to pay (a) the reasonable costs
of producing and reproducing this Agreement, the other Loan Documents and the
other agreements and instruments mentioned herein, (b) any Indemnified Taxes
(including any interest and penalties in respect thereto) payable by the Agent
or any of the Lenders, and including any taxes payable on or with respect to the
transactions contemplated by this Agreement, and further including any such
taxes payable by the Agent or any of the Lenders after the Closing Date (the
Borrower and the Guarantors, if any, hereby agreeing to indemnify the Agent and
each Lender with respect thereto), (c) the reasonable fees, expenses and
disbursements of the counsel to the Agent and any local counsel to the Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the
reasonable out-of-pocket fees, costs, expenses and disbursements of Agent
incurred in connection with the syndication and/or participation of the Loans in
connection with the primary syndication of the Loans, (e) all other reasonable
actual and verifiable out-of-pocket fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents and other instruments mentioned herein and the making of
each advance and issuance of each Letter of Credit hereunder (without
duplication of those items addressed in subparagraph (d), above), (f) all
out-of-pocket expenses (including reasonable attorneys’ fees and costs, and the
reasonable fees and costs of appraisers, engineers, investment bankers or other
experts retained by any Lender or the Agent) incurred by any Lender or the Agent
in connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower and the Guarantors, if any, or the
administration thereof after the occurrence of a Default or Event of Default,
including all such out-of-pocket expenses incurred in connection with any
workout, restructuring or negotiation with respect thereto following the
occurrence of a Default or an Event of Default and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or any of the Lenders’ relationship with the Borrower or the
Guarantors, if any, (g) all reasonable fees, expenses and disbursements of the
Agent incurred in connection with UCC searches and title searches, (h) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by Wells Fargo Bank in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (i) all
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.

 

99



--------------------------------------------------------------------------------

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
each Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or any Arranger against any and
all claims, actions and suits, whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of or relating to this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Unencumbered Properties or the
Loans, (b) any condition of the Unencumbered Properties or any other Real
Estate, (c) any actual or proposed use by the Borrower of the proceeds of any of
the Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower or
any of its Subsidiaries or the REIT, (e) the Borrower and the Guarantors, if
any, entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Unencumbered Properties or any other Real Estate, (g) with respect to the
Borrower and its Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), (h)
any use of Intralinks, Syndtrak or any other system for the dissemination and
sharing of documents and information, and (i) shareholder or other lawsuits
threatened or filed, or investigation undertaken as a result of the consummation
of any transactions contemplated hereby, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower and the Guarantors, if any, shall not be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. If, and to the extent that the obligations of the Borrower and the
Guarantors, if any, under this §16 are unenforceable for any reason, the
Borrower and the Guarantors, if any, hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by the Borrower or any of its Subsidiaries pursuant hereto or thereto
shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans and issuance of
any Letters of Credit, as herein contemplated, and shall continue in full force
and effect so long as any amount due under this Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Letter of Credit remains
Outstanding or any Lender has any obligation to make

 

100



--------------------------------------------------------------------------------

any Loans or issue any Letter of Credit. The indemnification obligations of the
Borrower provided herein and in the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Lenders
hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate delivered to any Lender or the Agent at
any time by the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (including an Approved
Fund) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, and, so long as no Default or
Event of Default exists hereunder, the Borrower shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that such consent shall not be required for any
assignment to another Lender, to a Lender or an Affiliate of a Lender which is
and remains controlled by or is under common control with the assigning Lender
or to a Subsidiary which is and remains wholly-owned by such Lender), provided
further that the Borrower will be deemed to have consented unless it provides
notice to the Agent and the assigning Lender of its disapproval within ten
(10) Business Days of receipt of such request, (b) each such assignment shall be
of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment in
the event an interest in the Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit I (“Assignment and Acceptance Agreement”) annexed hereto, together with
any Notes subject to such assignment and an Administrative Questionnaire
completed by the assignee Lender, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, the Borrower, the REIT or any
Guarantor, if any, or be a Defaulting Lender or an Affiliate of a Defaulting
Lender or a natural person, (e) such assignee of a portion of the Loans shall
have a net worth or unfunded commitment as of the date of such assignment of not
less than $100,000,000.00 (unless otherwise approved by Agent and, so long as no
Default or Event of Default exists hereunder, the Borrower) and (f) such
assignee shall acquire an interest in the Loans of not less than $5,000,000.00
and integral multiples of $1,000,000.00 in excess thereof (or if less, the
remaining Loans of the assignor), unless waived by the Agent, and so long as no
Default or Event of Default exists hereunder, the Borrower. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is

 

101



--------------------------------------------------------------------------------

not otherwise free from influence or control by, the Borrower, the REIT or any
Guarantor and whether such assignee is a Defaulting Lender or an Affiliate of a
Defaulting Lender or a natural person. In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Any assignment of a
Commitment not made in accordance with this §18.1 shall (subject to the terms of
the preceding sentence) be void and of no force and effect.

§18.2 Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a copy of each assignment delivered to it
and a register or similar list (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment Percentages of and principal
amount of the Loans owing to the Lenders from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and the Lenders at
any reasonable time and from time to time upon reasonable prior notice. Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $4,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

 

102



--------------------------------------------------------------------------------

§18.4 Participations. Each Lender may, upon notice to the Borrower of the
identity of any such participant and amount of such participation, sell
participations to one or more Lenders or other entities in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents; provided that (a) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder, (b) such participation shall
not entitle such participant to any rights or privileges under this Agreement or
any Loan Documents, including without limitation, rights granted to the Lenders
under §4.8, §4.9 and §4.10, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower or the
Guarantors, if any, (e) such sale is effected in accordance with all Applicable
Laws, and (f) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower, the REIT or any of the Guarantors and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender or a natural person;
provided, however, such Lender may agree with the participant that it will not,
without the consent of the participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Maturity Date pursuant
to §2.11), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release Borrower or any
Guarantor, if any (except as otherwise permitted under this Agreement). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Documents) to any Person except (x) the disclosure required by
the first sentence of this §18.4 and (y) to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by the Borrower or the Guarantors. Neither the Borrower nor
the Guarantors, if any, shall assign or transfer any of their rights or
obligations under this Agreement or the other Loan Documents without the prior
written consent of each of the Lenders.

 

103



--------------------------------------------------------------------------------

§18.7 Disclosure. The Borrower and the Guarantors, if any, each agree to
promptly cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors, if any, each agree that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts to hold confidential all non-public
information obtained from the Borrower or the Guarantors, if any, that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
Governmental Authority or representative thereof or pursuant to legal process;
provided that, unless specifically prohibited by Applicable Law, rule,
regulation or court order, each Lender shall notify the Borrower in writing of
any request by any Governmental Authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower or is disclosed with the prior
approval of the Borrower. Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower and the Guarantors, if any, shall, upon the request of the Agent,
enter into such documents as may be reasonably required by the Agent to modify
the Loan Documents to reflect such assignment or participation; provided,
however, no documents or modifications shall increase or otherwise affect the
Borrower’s or any Guarantor’s, if any, liabilities hereunder or under any Loan
Document.

§18.9 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by the Agent and the Required
Lenders but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right

 

104



--------------------------------------------------------------------------------

as to such Non-Consenting Lender, to be exercised by delivery of written notice
delivered to the Agent and the Non-Consenting Lender within thirty (30) Business
Days of receipt of such notice, to elect to cause the Non-Consenting Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Non-Consenting Lender (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). Upon any such purchase of the
Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s interests
in the Obligations and its rights and obligations hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Non-Consenting Lender
shall promptly execute and deliver any and all documents reasonably requested by
Agent to surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit I and
such Non-Consenting Lender’s original Note. The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by the Borrower to the Non-Consenting Lender, including principal and
all accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.8 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§19. NOTICES.

(a) Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by electronic mail,
and addressed as follows:

If to the Agent or Wells Fargo Bank:

Wells Fargo Bank, National Association

CME Center

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Brandon Barry

Telecopy No: (312) 782-0969

 

105



--------------------------------------------------------------------------------

With an informational copy to:

Wells Fargo Bank, National Association

CME Center

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Karen Skutt

Email: Karen.T.Skutt@wellsfargo.com

Telecopy No: (312) 782-0969

If to the Agent under §2:

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Disbursement Administrator

Telecopy No.: (866) 595-7861

If to the Borrower:

Mid-America Apartments, L.P.

6815 Poplar Avenue, Suite 500

Germantown, TN 38138

Attn: Andrew Schaeffer

Email: andrew.schaeffer@maac.com

With a copy to:

Bass, Berry & Sims, PLC

100 Peabody Place, Suite 1300

Memphis, Tennessee 38103

Attn: T. Gaillard Uhlhorn

Email: guhlhorn@bassberry.com

to any other Lender which is a party hereto, at the address for such Lender set
forth in its Administrative Questionnaire. Upon the Borrower’s request, the
Agent shall give the Borrower the address for notice of a Lender provided in
such Lender’s most current Administrative Questionnaire. Each Notice shall be
effective upon being personally delivered or upon being sent

 

106



--------------------------------------------------------------------------------

by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy (if a telecopy number is provided),
upon being sent and confirmation of receipt, or if by electronic mail, as
provided in §19(c) with respect to electronic mail. The time period in which a
response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt or upon confirmation of delivery
if transmitted by telecopy, electronic mail or other similar form of
communication. Rejection or other refusal to accept or the inability to deliver
because of changed address for which no notice was given shall be deemed to be
receipt of the Notice sent. By giving at least five (5) days’ prior Notice
thereof, the Borrower, a Lender or Agent shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.

(b) Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by signatures delivered in “PDF” format
by electronic mail. The effectiveness of any such documents and signatures
shall, subject to Applicable Law, have the same force and effect as an original
copy with manual signatures and shall be binding on the Borrower, the
Guarantors, if any, Agents and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(c) Notices and other communications to the Agent, the Lenders and the Issuing
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communications. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

107



--------------------------------------------------------------------------------

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the REIT, or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE AGENT, ANY LENDER, THE ARRANGER, ANY OF SUCH PERSONS’ RESPECTIVE AFFILIATES
OR ANY OF THE PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
COUNSEL, OTHER ADVISORS AND REPRESENTATIVES OF ANY OF SUCH PERSONS AND OF SUCH
PERSON’S RESPECTIVE AFFILIATES IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE ARRANGER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY GUARANTOR OR ITS
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE

 

108



--------------------------------------------------------------------------------

SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT, THE ARRANGER OR ANY LENDER OR
THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

THE PROVISIONS OF THIS SECTION AND OF §25 HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND UNDER THE FEE
LETTER, AND THE TERMINATION OF THIS AGREEMENT.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN

 

109



--------------------------------------------------------------------------------

ADDITION TO, ACTUAL DAMAGES OR DAMAGES OR OTHER REMEDIES EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT; PROVIDED THAT THE FOREGOING SHALL NOT WAIVE ANY CLAIM SUBJECT
TO INDEMNIFICATION PURSUANT TO §16. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THE BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, and its Subsidiaries, the REIT or any of their Affiliates
regardless of the capacity of the Agent or the Lender hereunder. The Lenders
acknowledge that, pursuant to such activities, Wells Fargo Bank or its
Affiliates may receive information regarding such Persons (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as set forth in this §27 or as otherwise expressly provided in this
Agreement, any consent or approval required or permitted by this Agreement may
be given, and any term of this Agreement or of any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
the Borrower or the Guarantors, if any, of any terms of this Agreement or such
other instrument or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender directly affected thereby: (a) a reduction in the
rate of interest on the Loans (other than a reduction or waiver of interest at
the Default Rate, a retraction of the imposition of interest at the Default Rate
or any amendment of the amount constituting interest at the Default Rate
pursuant to the final sentence of this §27); (b) an increase in the amount of
the Commitments of the Lenders (except as provided in §2.10 and §18.1); (c) a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon (other than interest at the Default Rate) or fee payable under
the Loan Documents; (d) a reduction in the amount of any fee payable to a Lender
hereunder; (e) the postponement of any date fixed for any payment of principal
of or interest on the Loan; (f) an extension of the Maturity Date (except as
provided in §2.11); (g) an amendment to §2.13 or §12.5,; (h) the release of the
Borrower or any Guarantor, if any, except as otherwise provided in this
Agreement; (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the

 

110



--------------------------------------------------------------------------------

Lenders or all Lenders directly affected thereby; (j) any modification to
require a Lender to fund a pro rata share of a request for an advance of the
Loan made by the Borrower or participation in a Letter of Credit other than
based on its Commitment Percentage; (k) an amendment to this §27; (l) a waiver
of any Default or Event of Default under §12.1(a) or §12.1(b); or (m) an
amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders or the Required Lenders to require a
lesser number of Lenders to approve such action. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders) except that (x) the Commitment of any Defaulting Lender
may not be increased without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender. The
provisions of §14 may not be amended without the written consent of the Agent.
There shall be no amendment, modification or waiver of any provision in the Loan
Documents with respect to Letters of Credit or Issuing Lenders without the
consent of the Issuing Lenders. There shall be no amendment, modification or
waiver of any provision of the Loan Documents with respect to Swing Loans or
Swing Loan Lenders without the consent of the Swing Loan Lenders. In addition,
there shall be no waiver or consent unless in writing and signed by the Agent,
in addition to the Lenders required hereinabove to take such action. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon. No course of dealing or delay or omission on the part
of the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. No notice to or demand upon any of
the Borrower or the Guarantors, if any, shall entitle the Borrower or the
Guarantors, if any, to other or further notice or demand in similar or other
circumstances. Notwithstanding the foregoing, the Agent may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the other Loan Documents or to enter into additional Loan Documents as the
Agent and Borrower reasonably deem appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of §4.6(b)-(e) in
accordance with the terms of §4.6(b)-(e). Notwithstanding the foregoing, this
Agreement or any of the other Loan Documents may be amended or supplemented with
the consent of the Agent and the Borrower without the need to obtain the consent
of any other Lender if such amendment or supplement is delivered solely in order
to cure ambiguities, inconsistencies, omissions, mistakes or defects in this
Agreement or any of the other Loan Documents. The Agent shall promptly provide a
copy of any such amendment to the Lenders.

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

111



--------------------------------------------------------------------------------

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower, the REIT and the Guarantors, if any, under this
Agreement and the other Loan Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, if any, the
Lenders, the Agent and their permitted successors and assigns, and no other
Person (other than any Person expressly entitled to indemnification under §14
hereof) shall be a direct or indirect legal beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

 

112



--------------------------------------------------------------------------------

§33. PATRIOT ACT; ANTI-MONEY LAUNDERING LAWS.

The Agent and each Lender hereby notifies the Borrower, the REIT and the
Guarantors, if any, that, pursuant to the requirements of the Patriot Act or any
other Anti-Money Laundering Laws, each of them is required to obtain, verify and
record information that identifies the Borrower and each Guarantor, if any,
which information includes the name and address of the Borrower or Guarantor and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and each Guarantor, if any, in accordance with the Patriot
Act or such Anti-Money Laundering Laws.

§34. JOINT AND SEVERAL LIABILITY.

Each of the Borrower and the Guarantors, if any, covenants and agrees that each
and every covenant and obligation of the Borrower or any Guarantor, if any,
hereunder and under the other Loan Documents to which each is a party shall be
the joint and several obligations of the Borrower and each Guarantor, if any.

§35. TERMINATION; SURVIVAL.

At such time as all Obligations (other than contingent indemnification
obligations not yet due and payable and obligations which survive as provided in
the following sentence) have been paid and satisfied in full, this Agreement
shall terminate. The indemnities to which the Agent and the Lenders are entitled
under the provisions of §§4.16(b), 4.9, 4.10, 4.11, 13.7, 14 and 15 and any
other provision of this Agreement and the other Loan Documents, and the
provisions of §21, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

§36. PERFORMANCE BY REIT.

The Borrower shall cause the REIT to perform and comply with each covenant and
agreement in this Agreement that is applicable to the REIT, and shall cause each
warranty and representation in this Agreement that is applicable to the REIT to
be and remain true and correct as and when such representations or warranties
are made or repeated (subject to any applicable materiality qualifications), in
each case regardless of whether Borrower has the power or ability to cause the
same.

§37. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

113



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[SIGNATURES ON FOLLOWING PAGES]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER: MID-AMERICA APARTMENTS, L.P.,
a Tennessee limited partnership By:         Mid-America Apartment Communities,
Inc.,
a Tennessee corporation, its sole general partner

  By:   /s/ Andrew Schaeffer   Name:   Andrew Schaeffer   Title:   Senior Vice
President and Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
Agent

By:    /s/ Brandon H. Barry Name:   Brandon H. Barry Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Issuing Bank, Swing Loan Lender and Lender

By:   /s/ Tayven Hike Name:   Tayven Hike Title:   Senior Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank, Swing Loan Lender and Lender

By:   /s/ Chiara Carter Name:   Chiara Carter Title:   Executive Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Andrew T. White Name:  
Andrew T. White Title:   Senior Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Timothy J. Tillman Name:  
Timothy J. Tillman Title:   Senior Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ John Rowland Name:   John Rowland Title:  
Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Ryan Almond Name:   Ryan Almond Title:  
Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:   /s/ Donna DeMagistris Name:   Donna
DeMagistris Title:   Authorized Signatory

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ T. Barrett Vawter Name:   T. Barrett Vawter
Title:   Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Lauren Smetana Name:   Lauren Smetana
Title:   Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:   /s/ Michael Kauffman Name:   Michael
Kauffman Title:   Managing Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ Brian Waldron Name:  
Brian Waldron Title:   Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:   /s/ Peter C. Ilovic Name:  
Peter C. Ilovic Title:   Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Michael Dugonich Name:   Michael Dugonich
Title:   Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, as a Lender By:   /s/ Kevin Briske Name:   Kevin Briske
Title:   Vice President

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:   /s/ David W. Bowman Name:   David W. Bowman
Title:   Director

 

[Signature Page to Third Amended and Restated Credit Agreement]